Exhibit 10.1

Execution Version

5-Year $2.5 Billion

CREDIT AGREEMENT

among

BAKER HUGHES INCORPORATED,

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

THE LENDERS IDENTIFIED HEREIN,

DATED AS OF JULY 13, 2016

CITIBANK, N.A.,

as Syndication Agent,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

DNB BANK ASA, NEW YORK BRANCH

GOLDMAN SACHS BANK USA,

HSBC BANK USA, NATIONAL ASSOCIATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agents,

JPMORGAN CHASE BANK, N.A., and

CITIGROUP GLOBAL MARKETS INC.,

as Co-Lead Arrangers and Joint Bookrunners,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

DNB MARKETS, INC.,

GOLDMAN SACHS BANK USA,

HSBC BANK USA, NATIONAL ASSOCIATION and

WELLS FARGO SECURITIES, LLC,

as Co-Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1     

Section 1.01

  Definitions      1     

Section 1.02

  Interpretive Provisions      20     

Section 1.03

  Accounting Terms/Calculation of Financial Covenants      20     

Section 1.04

  Time      20     

Section 1.05

  References to Agreements and Requirement of Laws      21   

ARTICLE II COMMITMENTS AND LOANS

     21     

Section 2.01

  Loans      21     

Section 2.02

  Method of Borrowing for Loans      21     

Section 2.03

  Funding of Loans      21     

Section 2.04

  Continuations and Conversions      22     

Section 2.05

  Minimum Amounts      22     

Section 2.06

  Notes      22     

Section 2.07

  Reduction of Committed Amount      23     

Section 2.08

  Mitigation of Obligations; Replacement of Lenders      23     

Section 2.09

  Defaulting Lenders      24     

Section 2.10

  Incremental Facilities      24     

Section 2.11

  Extension Option      25   

ARTICLE III PAYMENTS

     27     

Section 3.01

  Interest      27     

Section 3.02

  Prepayments      27     

Section 3.03

  Payment in Full at Maturity      28     

Section 3.04

  Fees      28     

Section 3.05

  Payments Generally      28     

Section 3.06

  Computations of Interest and Fees      30     

Section 3.07

  Evidence of Debt      31     

Section 3.08

  Pro Rata Treatment      31     

Section 3.09

  Sharing of Payments      32   

ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY

     32     

Section 4.01

  Taxes      32     

Section 4.02

  Illegality      37     

Section 4.03

  Inability to Determine Eurodollar Rate      37     

Section 4.04

  Increased Cost and Reduced Return; Capital Adequacy      37     

Section 4.05

  Funding Losses      38     

Section 4.06

  Requests for Compensation      38     

Section 4.07

  Survival      39   

ARTICLE V CONDITIONS PRECEDENT

     39     

Section 5.01

  Closing Conditions      39     

Section 5.02

  Conditions to Loans      41   

 

i



--------------------------------------------------------------------------------

             Page    

Section 5.03

  Conditions to Extension of Commitments      41   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     42     

Section 6.01

  Organization and Good Standing      42     

Section 6.02

  Due Authorization      42     

Section 6.03

  No Conflicts      42     

Section 6.04

  Consents      42     

Section 6.05

  Enforceable Obligations      42     

Section 6.06

  Financial Condition      43     

Section 6.07

  No Default      43     

Section 6.08

  Litigation      43     

Section 6.09

  Taxes      43     

Section 6.10

  Compliance with Law      43     

Section 6.11

  ERISA      43     

Section 6.12

  Use of Proceeds; Margin Stock      44     

Section 6.13

  Government Regulation      45     

Section 6.14

  Solvency      45     

Section 6.15

  Disclosure      45     

Section 6.16

  Environmental Matters      45     

Section 6.17

  Insurance      45     

Section 6.18

  Anti-Corruption Laws and Sanctions      45     

Section 6.19

  EEA Financial Institutions      46   

ARTICLE VII AFFIRMATIVE COVENANTS

     46     

Section 7.01

  Information Covenants      46     

Section 7.02

  [Reserved]      48     

Section 7.03

  Preservation of Existence and Franchises      48     

Section 7.04

  Books and Records      48     

Section 7.05

  Compliance with Law      48     

Section 7.06

  Payment of Taxes and Other Indebtedness      49     

Section 7.07

  Insurance      49     

Section 7.08

  Use of Proceeds      49     

Section 7.09

  Audits/Inspections      49   

ARTICLE VIII NEGATIVE COVENANTS

     50     

Section 8.01

  Nature of Business      50     

Section 8.02

  Fundamental Changes      50     

Section 8.03

  Affiliate Transactions      50     

Section 8.04

  Liens      50     

Section 8.05

  Burdensome Agreements      52     

Section 8.06

  Subsidiary Indebtedness      52     

Section 8.07

  Use of Proceeds      52     

Section 8.08

  Financial Covenant      53   

ARTICLE IX EVENTS OF DEFAULT

     53     

Section 9.01

  Events of Default      53     

Section 9.02

  Acceleration; Remedies      55   

 

ii



--------------------------------------------------------------------------------

             Page    

Section 9.03

  Allocation of Payments After Event of Default      56   

ARTICLE X AGENCY PROVISIONS

     57     

Section 10.01

  Appointment and Authorization of the Administrative Agent      57     

Section 10.02

  Delegation of Duties      57     

Section 10.03

  Liability Of Agents      57     

Section 10.04

  Reliance by Administrative Agent      58     

Section 10.05

  Notice of Default      58     

Section 10.06

  Credit Decision; Disclosure of Information by the Administrative Agent      59
    

Section 10.07

  Indemnification of the Agents      59     

Section 10.08

  Administrative Agent in its Individual Capacity      60     

Section 10.09

  Successor Administrative Agent      60     

Section 10.10

  Administrative Agent May File Proofs of Claim      61     

Section 10.11

  Other Agents, Arrangers and Managers      61   

ARTICLE XI MISCELLANEOUS

     62     

Section 11.01

  Notices and Other Communications; Facsimile Copies      62     

Section 11.02

  Right of Set-Off      63     

Section 11.03

  Benefit of Agreement      64     

Section 11.04

  No Waiver; Remedies Cumulative      67     

Section 11.05

  Attorney Costs, Expenses, Taxes and Indemnification by Borrower      67     

Section 11.06

  Amendments, Waivers and Consents      69     

Section 11.07

  Counterparts      70     

Section 11.08

  Survival of Indemnification and Representations and Warranties      70     

Section 11.09

  Governing Law; Venue      70     

Section 11.10

  Waiver of Jury Trial; Waiver of Consequential and Punitive Damages      71   
 

Section 11.11

  Severability      71     

Section 11.12

  Further Assurances      71     

Section 11.13

  Entirety      71     

Section 11.14

  Binding Effect; Continuing Agreement      71     

Section 11.15

  Confidentiality      72     

Section 11.16

  Entire Agreement      73     

Section 11.17

  USA Patriot Act Notice      73     

Section 11.18

  No Adverse Interpretation of Other Agreements      73     

Section 11.19

  No Fiduciary Duty      73     

Section 11.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      74
  

EXHIBITS

 

Exhibit 2.02    Form of Notice of Borrowing Exhibit 2.04    Form of Notice of
Continuation/Conversion Exhibit 2.06    Form of Note Exhibit 2.10(a)    Form of
Increased Facility Activation Notice Exhibit 2.10(b)    Form of New Lender
Supplement Exhibit 7.01(c)    Form of Officer’s Certificate

 

iii



--------------------------------------------------------------------------------

Exhibit 11.03(b)          Form of Assignment and Assumption

SCHEDULES

Schedule 1.01(a)

   Commitments/Pro Rata Shares

Schedule 1.01(b)

   Significant Subsidiaries

Schedule 8.06

   Subsidiary Indebtedness

 

iv



--------------------------------------------------------------------------------

5-YEAR $2.5 BILLION CREDIT AGREEMENT

THIS 5-YEAR $2.5 BILLION CREDIT AGREEMENT (this “Credit Agreement”), dated as of
July 13, 2016, is entered into among BAKER HUGHES INCORPORATED, a Delaware
corporation (the “Borrower”), the Lenders (as defined below) and JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (the “Administrative
Agent”).

RECITALS

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility in an aggregate amount up to $2.5 Billion; and

WHEREAS, the Lenders have agreed to provide the requested $2.5 Billion revolving
credit facility upon and subject to the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Definitions.

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

“Act” has the meaning set forth in Section 11.17.

“Additional Commitment Bank” has the meaning set forth in Section 2.11(c).

“Adjusted Base Rate” means the Base Rate plus the Applicable Margin for Base
Rate Loans.

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable Margin
for Eurodollar Loans.

“Administrative Agent” means JPMorgan or any successor administrative agent
appointed pursuant to Section 10.09.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 11.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Fees” has the meaning set forth in Section 3.04(b).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” of any Person means (a) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person or (b) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person. As used herein,
the term “control” means possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents; and “Agent” shall mean either the Administrative
Agent, Syndication Agent or a Documentation Agent, as the context requires.

“Agent-Related Persons” means each Agent, together with its respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Agent and its respective Affiliates.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the Pricing
Grid below based upon the Debt Rating then in effect:

 

Debt Rating
(S&P/Moody’s)

   Eurodollar Margin   Base Rate Margin

Category 1
>A+/A1

   0.750%   0.000%

Category 2
A/A2

   0.875%   0.000%

Category 3
A-/A3

   1.000%   0.000%

Category 4
BBB+/Baa1

   1.125%   0.125%

Category 5
<BBB/Baa2

   1.375%   0.375%

The Applicable Margin will be based on the highest Debt Rating. If S&P or
Moody’s does not have a Debt Rating in effect, then such rating agency not
having a Debt Rating in effect shall be deemed to have established a Debt Rating
in Category 5. If the Debt Ratings established or deemed to have been
established fall within different Categories, the Applicable Margin shall be
based on the higher of the Debt Ratings, unless one of the Debt Ratings is two
or more Categories lower than the other, in which case the Applicable Margin
shall be determined by reference to the Category next below that of the higher
of the Debt Ratings. Each change in the Applicable Margin (other than as a
result of a change in the rating system of such rating agency) shall be
effective as of the date on which a Debt Rating change is first publically
announced by

 

2



--------------------------------------------------------------------------------

the applicable rating agency, and such change shall apply during the period
commencing on the effective date of such change and end on the date immediately
preceding the effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, JPMorgan and Citigroup Global Markets Inc., in
their capacities as co-lead arrangers and joint bookrunners of the facility
contemplated by this Credit Agreement, and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., a member of MUFG, a global financial group, DNB Markets, Inc., Goldman
Sachs Bank USA, HSBC Bank USA, National Association and Wells Fargo Securities,
LLC, in their capacities as co-arrangers and joint bookrunners of the facility
contemplated by this Credit Agreement.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.03(b).

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, on each day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect on such day and (c) the Eurodollar Rate for a one-month deposit
commencing that day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms hereof, the Base Rate shall
be determined without regard to clause (a) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Rate or the Eurodollar Rate, respectively.

“Base Rate Loan” means a Loan which bears interest based on the Base Rate.

“Borrower” has the meaning set forth in the preamble hereof.

 

3



--------------------------------------------------------------------------------

“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders, whenever arising, under this Credit Agreement, the
Notes or any of the other Credit Documents.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, a Sunday, or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in New York, New York and, if different, the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Loans, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

“Businesses” has the meaning set forth in Section 6.16.

“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of the assets of, the issuing Person, including, in each case,
all warrants, rights or options to purchase any of the foregoing.

“Change in Law” means, with respect to any Requirement of Law, (a) the adoption
of any law, rule or regulation after the date of this Credit Agreement, (b) any
change in any law, rule or regulation after the date of this Credit Agreement or
in the interpretation or application thereof by any Governmental Authority after
the date of this Credit Agreement or (c) compliance by any Lender (or, by any
Lending Office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Credit
Agreement; provided, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case by deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire

 

4



--------------------------------------------------------------------------------

(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the equity securities of such Person entitled to vote for members of the board
of directors or equivalent governing body of such Person on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, as amended, modified, replaced or succeeded from time to
time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make its Pro Rata Share of Loans to the Borrower in an aggregate amount up to
the amount set forth in Schedule 1.01(a), as it may be adjusted from time to
time pursuant to (i) an assignment in accordance with Section 11.03(b), (ii) a
reduction in the Committed Amount pursuant to Section 2.07 or a termination of
the Commitment of any Declining Lender in accordance with Section 2.11(b) or
(iii) an increase in the Committed Amount pursuant to Section 2.10, and
“Commitments” means the aggregate of each such Commitment.

“Commitment Fee Rate” means the rate per annum for Commitment Fees,
corresponding to the Debt Rating in effect from time to time as described below:

 

Debt Rating
(S&P/Moody’s)

   Commitment Fee
Rate

Category 1
>A+/A1

   0.08%

Category 2
A/A2

   0.09%

Category 3
A-/A3

   0.125%

Category 4
BBB+/Baa1

   0.150%

Category 5
<BBB/Baa2

   0.200%

 

5



--------------------------------------------------------------------------------

The Commitment Fee Rate will be based on the highest Debt Rating. If S&P or
Moody’s does not have a Debt Rating in effect, then such rating agency not
having a Debt Rating in effect shall be deemed to have established a Debt Rating
in Category 5. If the Debt Ratings established or deemed to have been
established fall within different Categories, the Commitment Fee Rate shall be
based on the higher of the Debt Ratings, unless one of the Debt Ratings is two
or more Categories lower than the other, in which case the Commitment Fee Rate
shall be determined by reference to the Category next below that of the higher
of the Debt Ratings. Each change in the Commitment Fee Rate (other than as a
result of a change in the rating system of such rating agency) shall be
effective as of the date on which a Debt Rating change is first publically
announced by the applicable rating agency, and such change shall apply during
the period commencing on the effective date of such change and end on the date
immediately preceding the effective date of the next such change.

“Commitment Fees” has the meaning set forth in Section 3.04(a).

“Committed Amount” means Two Billion Five Hundred Million Dollars
($2,500,000,000), as such amount may be otherwise reduced in accordance with
Section 2.07 or 2.11 or increased in accordance with Section 2.10.

“Compensation Period” has the meaning set forth in Section 3.05(c).

“Contingent Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefor, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, take or pay arrangements, put
agreements or similar agreements or arrangements) for the benefit of the holder
of Indebtedness of such other Person, (c) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of such
Indebtedness or (d) to otherwise assure or hold harmless the owner of such
Indebtedness or obligation against loss in respect thereof. The amount of any
Contingent Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Contingent Obligation is made.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit Agreement” has the meaning set forth in the Preamble hereof.

“Credit Documents” means this Credit Agreement, the Notes, any Notice of
Borrowing, any Notice of Continuation/Conversion and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.

 

6



--------------------------------------------------------------------------------

“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders.”

“Debt Rating” means the long-term senior unsecured, non-credit enhanced publicly
held debt rating of the Borrower from S&P and Moody’s.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declining Lender” has the meaning set forth in Section 2.11.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Adjusted
Base Rate plus two percent (2%) per annum).

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three Business Days of the date required to be funded by it hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) notified the Borrower, the Administrative Agent, or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Credit Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Credit Agreement, (c) failed, within five Business Days after request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with the terms of this
Credit Agreement relating to its obligations to fund prospective Loans (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good-faith
dispute, (e) become the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee or custodian appointed for it, or has
consented to, approved of or acquiesced in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has consented to, approved of or acquiesced in any such proceeding or
appointment or (f) become, or has a direct or indirect parent company that has
become, the subject of a Bail-In Action; provided that (i) if a Lender would be
a “Defaulting Lender” (A) solely by reason of events relating to a parent
company of such Lender or solely because a Governmental Authority has been
appointed as receiver, conservator, trustee or custodian for such Lender, in
each case as described in clause (e) above, or (B) solely by reason of the
ownership or control by a Governmental Authority of a parent

 

7



--------------------------------------------------------------------------------

company of such Lender and so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, the Administrative Agent may in the case of sub-clause (A) above and
shall in the case of sub-clause (B) above, in its reasonable discretion,
determine that such Lender is not a “Defaulting Lender” if and for so long as
the Administrative Agent is satisfied that such Lender will continue to perform
its funding obligations hereunder and (ii) the Administrative Agent may, by
notice to the Borrower and the Lenders, declare that a Defaulting Lender is no
longer a “Defaulting Lender” if the Administrative Agent determines, in its
reasonable discretion, that the circumstances that resulted in such Lender
becoming a “Defaulting Lender” no longer apply.

“Documentation Agents” means, collectively, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., a member of MUFG, a global financial group, DNB Bank ASA, New York Branch,
Goldman Sachs Bank USA, HSBC Bank USA, National Association and Wells Fargo
Bank, National Association.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person approved by the Borrower (such approval
not to be unreasonably withheld or delayed); provided that (i) the Borrower’s
consent is not required during the existence and continuation of an Event of
Default, (ii) approval by the Borrower shall be deemed given if no objection is
received by the assigning Lender and the Administrative Agent from the Borrower
within five Business Days after notice of such proposed assignment has been
delivered to the Borrower, (iii) neither the Borrower nor any Subsidiary or
Affiliate of the Borrower shall qualify as an Eligible Assignee and (iv) no
natural person shall be an Eligible Assignee.

“Environmental Laws” means any legal requirement of any Governmental Authority
pertaining to (a) the protection of health, safety and the indoor or outdoor
environment, (b) the conservation, management, or use of natural resources and
wildlife, (c) the protection or use of surface water and groundwater, (d) the
management, manufacture, possession, presence, use,

 

8



--------------------------------------------------------------------------------

generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with the Borrower or any of its Subsidiaries within the meaning
of Section 4001(a)(14) of ERISA, or is a member of a group which includes the
Borrower or any of its Subsidiaries and which is treated as a single employer
under Sections 414(b), (c), (m), or (o) of the Code.

“ERISA Event” has the meaning set forth in Section 9.01(g).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Base Rate” means, for any Interest Period:

(a) the rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case, the
“Screen Rate”), determined as of approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period; provided that if
the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Credit Agreement; or

 

9



--------------------------------------------------------------------------------

(b) if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”), then the Eurodollar Base Rate for such
Impacted Interest Period shall be the Interpolated Rate at such time for such
Impacted Interest Period (provided that if the Interpolated Rate for such
Impacted Interest Period shall be less than zero, such rate shall be deemed to
be zero for purposes of this Credit Agreement).

“Eurodollar Loan” means a Loan bearing interest at the Adjusted Eurodollar Rate.

“Eurodollar Rate” means, with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

 

Eurodollar Rate   =   

Eurodollar Base Rate

        1 - Eurodollar Reserve Percentage   

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day applicable to the Administrative Agent under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.

“Event of Default” has the meaning set forth in Section 9.01.

“Excluded Taxes” has the meaning set forth in Section 4.01.

“Existing Credit Agreement” means that certain 5-year $2.5 Billion credit
agreement dated September 13, 2011 among the Borrower, JPMorgan, as
administrative agent and the other agents and financial institutions party
thereto.

“Extending Bank” has the meaning set forth in Section 2.11.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged

 

10



--------------------------------------------------------------------------------

to the Administrative Agent on such day on such transactions as determined by
the Administrative Agent and (c) if the Federal Funds Rate for such day shall
otherwise be less than zero, such rate shall be deemed to be zero for purposes
of this Credit Agreement.

“Fee Letter” means that certain letter agreement, dated as of June 17, 2016,
among the Borrower, JPMorgan and Citigroup Global Markets Inc., as amended,
modified, supplemented or restated from time to time.

“Financial Officer” means any of the chief financial officer, the treasurer, any
assistant treasurer or the controller of the Borrower.

“Foreign Lender” has the meaning set forth in Section 4.01(f).

“Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national governmental bodies such as the European Union or the European
Central Bank).

“Granting Lender” has the meaning specified in Section 11.03(g).

“Impacted Interest Period” has the meaning set forth in the definition of
“Eurodollar Base Rate”.

“Increased Facility Activation Notice” a notice substantially in the form of
Exhibit 2.10(a).

“Increased Facility Closing Date” any Business Day designated as such in an
Increased Facility Activation Notice.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (excluding from this clause (a) and clause
(b) below intraday over advances and overnight overdrafts; provided that, such
obligations are not outstanding for more than two (2) Business Days), (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to

 

11



--------------------------------------------------------------------------------

property purchased by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (d) all obligations
of such Person issued or assumed as the deferred purchase price of property or
services purchased by such Person which would appear as liabilities on a balance
sheet of such Person (other than intercompany items, trade accounts payable,
expense accruals, deferred employee compensation items arising in the ordinary
course of business, and amounts that are being contested in good faith and for
which reserves in conformity with GAAP have been provided), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(f) all Contingent Obligations of such Person, (g) the principal portion of all
obligations of such Person under (i) capital lease obligations and (ii) any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product of such Person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, and after giving
effect in any of the foregoing in this clause (g) to any third-party
indemnification, (h) all obligations of such Person with respect to Redeemable
Preferred Stock, (i) the Swap Termination Value (including both debit and credit
values) in respect of any Swap Contract of such Person and (j) (i) the maximum
amount of all bid, performance and standby letters of credit issued or bankers’
acceptances facilities created for the account of such Person and (ii) without
duplication, all reimbursement obligations of such Person in respect of drafts
drawn thereunder with respect to clause (j)(i) (to the extent unreimbursed). The
Indebtedness of any Person shall include the Indebtedness of any partnership or
unincorporated joint venture for which such Person is legally obligated.

“Indemnified Liabilities” has the meaning set forth in Section 11.05(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

“Indemnitees” has the meaning set forth in Section 11.05(b).

“Information” has the meaning set forth in Section 11.15.

“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
fiscal quarter of the Borrower and the Maturity Date and (b) as to Eurodollar
Loans, the last day of each applicable Interest Period and the Maturity Date
and, in addition, where the applicable Interest Period for a Eurodollar Loan is
greater than three months, then also on the last day of each three-month period
during such Interest Period. If an Interest Payment Date falls on a date which
is not a Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day.

“Interest Period” means, as to Eurodollar Loans, a period of one, two, three or
six months’ duration, as the Borrower may elect, commencing, in each case, on
the date of the

 

12



--------------------------------------------------------------------------------

borrowing (including continuations and conversions of Eurodollar Loans);
provided, however, (a) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day), (b) no
Interest Period shall extend beyond the Maturity Date and (c) where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month.

“Interpolated Rate” means at any time and with respect to any Impacted Interest
Period, the rate per annum (rounded to the same number of decimal places as the
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period for which that Screen Rate is available in Dollars that is
shorter than such Impacted Interest Period and (b) the Screen Rate for the
shortest period for which that Screen Rate is available for Dollars that exceeds
such Impacted Interest Period, in each case, as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Impacted Interest Period. When
determining the rate for an Impacted Interest Period which is shorter than the
shortest period for which the Screen Rate is available, the Screen Rate for
purposes of clause (a) above shall be deemed to be the overnight rate for
Dollars as of such time determined by the Administrative Agent from such service
as the Administrative Agent may reasonably select.

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Credit Agreement.

“Margin Stock” shall have the meaning given such term in Regulation U.

“Material Adverse Effect” means an event or condition that constitutes or would
reasonably be expected to result in a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a

 

13



--------------------------------------------------------------------------------

whole, (b) the ability of the Borrower to perform its obligations under this
Credit Agreement or (c) the validity or enforceability of, or the rights and
remedies of the Administrative Agent or the Lenders under, this Credit
Agreement.

“Material Subsidiary” means any Subsidiary of the Borrower (a) with a net book
value in excess of $100,000,000, calculated as of the end of the most recent
fiscal quarter or (b) whose revenues for the immediately preceding twelve month
period exceeded $100,000,000.

“Maturity Date” means July 13, 2021 or, with respect to any Extending Bank or
Additional Commitment Bank, such later date as specified in Section 2.11.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

“Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, to which the Borrower or any ERISA Affiliate and at least
one employer other than the Borrower or any ERISA Affiliate are contributing
sponsors.

“Net Worth” means, as of any date, all of the shareholders’ equity or net worth
(excluding, for the avoidance of doubt, Redeemable Preferred Stock) of the
Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.

“New Lender” has the meaning set forth in Section 2.10(b).

“New Lender Supplement” has the meaning set forth in Section 2.10(b).

“Notes” means the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Loans and substantially in the form of Exhibit 2.06, as
such promissory notes may be amended, modified, supplemented or replaced from
time to time.

“Notice Date” has the meaning set forth in Section 2.11.

“Notice of Borrowing” means a request by the Borrower for a Loan in the form of
Exhibit 2.02.

“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.04.

“Other Connection Taxes” means with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between such
Administrative Agent or Lender and the jurisdiction imposing such Tax (other
than connections arising from such Administrative Agent having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Credit Document, or sold or assigned
an interest in any Loan or Credit Document).

 

14



--------------------------------------------------------------------------------

“Other Taxes” has the meaning set forth in Section 4.01(b).

“Participant” has the meaning set forth in Section 11.03(d).

“Participant Register” has the meaning set forth in Section 11.03(d).

“Participation Interest” means the purchase by a Lender of a participation in
Loans as provided in Section 3.09.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is either (i) maintained by a member of the Controlled Group for employees
of a member of the Controlled Group or (ii) maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or with respect to which a
member of the Controlled Group has any liability, contingent or otherwise.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMorgan in connection with extensions of credit to debtors); each
change in the Prime Rate shall be effective on the date such change is publicly
announced as being effective.

“Properties” has the meaning set forth in Section 6.16.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
to make Loans to the Borrower pursuant to Section 2.01 hereof and the
denominator of which is the amount of the Committed Amount at such time;
provided that if all of the Commitments of all Lenders have been terminated
pursuant to Section 9.02 or otherwise, then such Pro Rata Share of each such
Lender shall be determined based on such Lender’s percentage ownership of the
principal amount of outstanding Loans. The initial Pro Rata Share of each Lender
is set forth opposite the name of such Lender on Schedule 1.01(a) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Ratio Certificate” means a certificate, signed on behalf of the Borrower by a
Financial Officer of the Borrower, delivered to the Administrative Agent on the
Closing Date and as may be required by Section 7.01(c), and setting forth the
calculations, in reasonable detail, required to determine compliance with the
covenant set forth in Section 8.08 as of the last day of any fiscal quarter.

 

15



--------------------------------------------------------------------------------

“Redeemable Preferred Stock” of any Person means any preferred stock issued by
such Person which is at any time prior to the Maturity Date either
(a) mandatorily redeemable (by sinking fund or similar payment or otherwise) or
(b) redeemable at the option of the holder thereof.

“Regulation U or X” means Regulation U or X, respectively, of the Board of
Governors of the Federal Reserve System of the United States as from time to
time in effect and any successor to all or a portion thereof.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the Credit Exposure of all Lenders at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time then there shall be excluded from the determination of Required Lenders the
aggregate principal amount of Credit Exposure of such Lender at such time. For
purposes of the preceding sentence, the term “Credit Exposure” as applied to
each Lender means (i) at any time prior to the termination of the Commitments,
the Pro Rata Share of such Lender of the Committed Amount multiplied by the
Committed Amount and (ii) at any time after the termination of the Commitments,
the principal balance of the outstanding Loans and Participation Interests of
such Lender.

“Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of Sanctions (at the time of the Closing Date of
this Credit Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Norway, Canada or Her Majesty’s Treasury of the
United Kingdom (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned 50% or more by any such Person or Persons
described in the foregoing clauses (a) or (b).

 

16



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Norway, Canada or Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” has the meaning set forth in the definition of “Eurodollar Base
Rate”.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Significant Subsidiary” means any Subsidiary that is a Significant Subsidiary
as such term is defined in Regulation S-X promulgated under the Exchange Act.
Unless otherwise specified, all references herein to a Significant Subsidiary or
Significant Subsidiaries shall refer to a Significant Subsidiary or Significant
Subsidiaries of the Borrower. The Significant Subsidiaries as of the last day of
the fiscal quarter most recently ended prior to the Closing Date are set forth
on Schedule 1.01(b) hereto.

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA and
adopted solely by the Borrower, by an ERISA Affiliate or by a group consisting
of the Borrower and one or more ERISA Affiliates.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage and (d) the book value
of the assets of such Person as set forth on such Person’s balance sheet is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“SPC” has the meaning set forth in Section 11.03(g).

“Stockholders’ Equity” means, as at any date of determination, the stockholders’
equity of the Borrower and its consolidated Subsidiaries as of such date
(excluding, to the extent resulting in a reduction of stockholders’ equity, any
non-cash reduction, charge, or write-off), as determined in accordance with
GAAP.

 

17



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, any corporation, partnership, association,
joint venture, limited liability company or other entity more than 50% of whose
Voting Stock (irrespective of whether or not at the time, any such Voting Stock
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) (including
both debit and credit values) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) (including
both debit and credit values) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Syndication Agent” means Citibank, N.A.

“Taxes” has the meaning set forth in Section 4.01.

“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(c) the distribution of a notice of intent to terminate a Single Employer Plan
in a distress termination (within the meaning of Section 4041(c) of ERISA)
pursuant to Section 4041(a)(2) of ERISA, (d) the institution of proceedings to
terminate or the actual termination of a Single Employer Plan by the PBGC under
Section 4042 of ERISA, (e) any event or condition which would constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Single Employer Plan, or (f) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan or
the termination of a Multiemployer Plan.

 

18



--------------------------------------------------------------------------------

“Total Capitalization” means, as of the last day of any fiscal quarter, the sum
of Total Debt at such date and Stockholders’ Equity at such date.

“Total Debt” means, at a particular date, the aggregate principal amount on such
date of Indebtedness of the Borrower and its consolidated Subsidiaries (x) of
the types referred to in (and not excluded from) clauses (a), (b), (d), (g)(i),
and (j)(ii) of the definition of “Indebtedness” and (y) of the type referred to
in clauses (e) and (f) of the definition of “Indebtedness” relating to
Indebtedness of others of the types referred to in clause (a), in each case, to
the extent such amount would be reflected as a liability on a balance sheet of
the Borrower and its consolidated Subsidiaries prepared as of such date in
accordance with GAAP.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 4.01.

“United States Person” has the meaning given in Section 7701(a)(30) of the Code.

“Unused Commitment” means, for any day from the Closing Date to the Maturity
Date, the amount by which the then Committed Amount on such day exceeds the
aggregate principal amount of all Loans outstanding on such day.

“Voting Stock” means (a) with respect to a corporation, all classes of the
Capital Stock of such corporation then outstanding and normally entitled to vote
in the election of directors and (b) with respect to a partnership, association,
joint venture, limited liability company, real estate investment or other trust
or other entity, all Capital Stock of such entity entitled to exercise voting
power or management control.

“Wholly Owned Subsidiary” means any Subsidiary if all of the Capital Stock of
such Subsidiary (other than directors’ qualifying shares and Required Minority
Shares, in each case only to the extent required by applicable law) is owned by
the Borrower directly or through other Wholly Owned Subsidiaries. “Required
Minority Shares” means Capital Stock of a Subsidiary organized under the laws of
jurisdiction other than the United States or any Governmental Authority thereof
that is required by the applicable laws and regulations of such foreign
jurisdiction to be owned by the government of such foreign Jurisdiction or
individual or corporate citizens of such foreign jurisdiction in order for such
Subsidiary to transaction business in such foreign jurisdiction.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

19



--------------------------------------------------------------------------------

Section 1.02 Interpretive Provisions.

(a) For purposes of computation of periods of time hereunder, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”

(b) References in this Credit Agreement to “Articles”, “Sections”, “Schedules”
or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to
this Credit Agreement unless otherwise specifically provided.

(c) The term “including” is by way of example and not limitation.

(d) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(e) The headings of the Sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.

Section 1.03 Accounting Terms/Calculation of Financial Covenants.

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of GAAP applied on a basis consistent with the most recent
annual or quarterly financial statements delivered pursuant to Section 7.01 (or,
prior to the delivery of the first financial statements pursuant to
Section 7.01, consistent with the financial statements described in
Section 5.01(d)); provided, however, if (i) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (ii) the Lenders shall so object in writing within 30 days
after delivery of such financial statements, then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by the Borrower to the Lenders as to which no such objection shall have been
made.

(b) All financial covenant ratios shall be calculated by carrying the result to
one more place than the number of places by which such ratio is expressed and
rounding the result up or down to the nearest number (and rounding up if there
is no nearest number).

Section 1.04 Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as then in effect, unless specified otherwise.

 

20



--------------------------------------------------------------------------------

Section 1.05 References to Agreements and Requirement of Laws.

Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

ARTICLE II

COMMITMENTS AND LOANS

Section 2.01 Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans (each a “Loan” and collectively the “Loans”), in
Dollars, to the Borrower, at any time and from time to time, during the period
from and including the Closing Date to but not including the Maturity Date (or
such earlier date if all of the Commitments of all Lenders have been terminated
as provided herein); provided, however, that after giving effect to any
Borrowing (a) the aggregate principal amount of outstanding Loans shall not
exceed the Committed Amount and (b) with respect to each individual Lender, the
aggregate principal amount of outstanding Loans of such Lender shall not exceed
the amount of such Lender’s Pro Rata Share of the Committed Amount. Subject to
the terms of this Credit Agreement, the Borrower may borrow, repay and reborrow
Loans. Loans may be Base Rate Loans or Eurodollar Loans, as the Borrower may
elect, subject to the terms set forth below.

Section 2.02 Method of Borrowing for Loans

By no later than 11:00 a.m., New York time, (a) on the date of the requested
Borrowing of Loans that will be Base Rate Loans and (b) three Business Days
prior to the date of the requested Borrowing of Loans that will be Eurodollar
Loans, the Borrower shall telephone the Administrative Agent (and in the case of
a requested Base Rate Loan, the Administrative Agent shall notify the Lenders no
later than 11:30 a.m.) as well as submit a written Notice of Borrowing in the
form of Exhibit 2.02 to the Administrative Agent setting forth (i) the amount
requested, (ii) the date of the requested Borrowing, (iii) the Type of Loan,
(iv) with respect to Loans that will be Eurodollar Loans, the Interest Period
applicable thereto, and (v) certification that the Borrower has complied in all
respects with Section 5.02. If the Borrower shall fail to specify (A) an
Interest Period, in the case of a Eurodollar Loan, then such Eurodollar Loan
shall be deemed to have an Interest Period of one month or (B) the Type of Loan
requested, then such Loan shall be deemed to be a Base Rate Loan. All Loans made
on the Closing Date shall be Base Rate Loans. Thereafter, all or any portion of
the Loans may be converted into Eurodollar Loans in accordance with the terms of
Section 2.04.

Section 2.03 Funding of Loans.

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
inform the Lenders as to the terms thereof. Each Lender shall make its Pro Rata
Share of the requested

 

21



--------------------------------------------------------------------------------

Loans available to the Administrative Agent in Dollars and in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Notice of Borrowing. Upon
satisfaction of the conditions set forth in Section 5.02, the amount of the
requested Loans will then be made available to the Borrower by the
Administrative Agent either by (a) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

Section 2.04 Continuations and Conversions.

Subject to the terms below, the Borrower shall have the option, on any Business
Day prior to the Maturity Date, to continue existing Eurodollar Loans for a
subsequent Interest Period, to convert Base Rate Loans into Eurodollar Loans or
to convert Eurodollar Loans into Base Rate Loans. By no later than 10:00 a.m.
(a) on the date of the requested conversion of a Eurodollar Loan to a Base Rate
Loan and (b) three Business Days prior to the date of the requested continuation
of a Eurodollar Loan or conversion of a Base Rate Loan to a Eurodollar Loan, the
Borrower shall provide telephonic notice to the Administrative Agent, followed
promptly by a written Notice of Continuation/Conversion in the form of Exhibit
2.04, setting forth whether the Borrower wishes to continue or convert such
Loans. Notwithstanding anything herein to the contrary, (i) except as provided
in Section 4.02, Eurodollar Loans may only be continued or converted into Base
Rate Loans on the last day of the Interest Period applicable thereto,
(ii) Eurodollar Loans may not be continued nor may Base Rate Loans be converted
into Eurodollar Loans during the existence and continuation of an Event of
Default and (iii) any request to continue a Eurodollar Loan that fails to comply
with the terms hereof or any failure to request a continuation of a Eurodollar
Loan at the end of an Interest Period (and assuming the Borrower has not
delivered a notice of prepayment pursuant to Section 3.02(a)) shall be deemed a
request to convert such Eurodollar Loan to a Base Rate Loan on the last day of
the applicable Interest Period.

Section 2.05 Minimum Amounts.

Each request for a Loan or a conversion or continuation hereunder shall be
subject to the following requirements: (a) each Eurodollar Loan shall be in a
minimum amount of $5,000,000 (and in integral multiples of $1,000,000 in excess
thereof), (b) each Base Rate Loan shall be in a minimum amount of the lesser of
$1,000,000 (and in integral multiples of $100,000 in excess thereof) or the
remaining amount available to be borrowed and (c) no more than ten Eurodollar
Loans shall be outstanding hereunder at any one time. For the purposes of this
Section 2.05, all Eurodollar Loans with the same Interest Periods that begin and
end on the same date shall be considered as one Eurodollar Loan, but Eurodollar
Loans with different Interest Periods, even if they begin on the same date,
shall be considered separate Eurodollar Loans.

Section 2.06 Notes.

If requested by a Lender, the Loans made by each Lender shall be evidenced by a
duly executed Note payable to such Lender in substantially the form of Exhibit
2.06.

 

22



--------------------------------------------------------------------------------

Section 2.07 Reduction of Committed Amount

The Borrower shall have the right, upon notice to the Administrative Agent, to
permanently terminate or reduce the aggregate unused amount of the Committed
Amount at any time and from time to time; provided that (a) such notice must be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (b) each partial reduction
shall be in an aggregate amount at least equal to $5,000,000 and in integral
multiples of $1,000,000 above such amount and (c) no reduction shall be made
which would reduce the Committed Amount to an amount less than the aggregate
principal amount of the outstanding Loans. Any reduction in (or termination
of) the Committed Amount shall be permanent and may not be reinstated. The
Committed Amount will be reduced to zero on the Maturity Date. Upon any
reduction in the Committed Amount pursuant to this Section 2.07, the Commitment
of each Lender shall likewise be reduced by such Lender’s Pro Rata Share (as
determined immediately prior to such reduction) of the aggregate amount by which
the Committed Amount is so reduced.

Section 2.08 Mitigation of Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 4.04, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.01, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.04 or Section 4.01, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 4.04, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.01,
(iii) any Lender becomes a Defaulting Lender or a Declining Lender, (iv) any
Lender has not approved a proposed waiver, consent or amendment requested by the
Borrower by the date specified by the Borrower (or gives the Borrower or the
Administrative Agent written notice prior to such specified date of its
intention not to do so), which has been approved by the Required Lenders, but
requires the approval of all Lenders, or (v) if any Lender delivers a notice to
the Borrower or the Administrative Agent pursuant to Section 4.02, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.03), all its interests, rights and obligations under this Credit
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (x) if
such assignee is not already a Lender hereunder or an Affiliate of a Lender, the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, conditioned or delayed,
(y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the

 

23



--------------------------------------------------------------------------------

extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including amounts due under
Section 4.05) and (z) in the case of any such assignment resulting from a claim
for compensation under Section 4.04 or payments required to be made pursuant to
Section 4.01, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 2.09 Defaulting Lenders.

Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.04(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 11.06), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender; provided further that the
Commitment of a Defaulting Lender may not be increased and the Maturity Date as
it applies to a Defaulting Lender may not be extended, in each case without the
consent of such Defaulting Lender; and

(c) for the avoidance of doubt, the Borrower shall retain and reserve its other
rights and remedies respecting each Defaulting Lender.

Section 2.10 Incremental Facilities.

(a) The Borrower and any one or more Lenders (including New Lenders) may from
time to time agree that each Lender shall (i) in the case of any existing
Lender, increase the amount of such Lender’s Commitment or (ii) in the case of
any New Lender, make a new Commitment by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (A) the
amount of such increase in Commitment (in the case of any existing Lender) or
new Commitment (in the case of any New Lender) and (B) the Increased Facility
Closing Date. Notwithstanding the foregoing, (i) without the consent of the
Required Lenders, the aggregate amount of increases in Commitments and new
Commitments of all Lenders (including New Lenders) obtained after the Closing
Date pursuant to this paragraph shall not exceed Five Hundred Million Dollars
($500,000,000) and (ii) without the consent of the Administrative Agent, (x) the
aggregate amount of all increases in Commitments and new Commitments for all
Lenders (including New Lenders) effected on any Increased Facility Closing Date
pursuant to this paragraph shall be in a minimum amount of at least One Hundred
Million Dollars ($100,000,000) and (y) no more than four (4) Increased Facility
Closing Dates may be selected by the Borrower after the Closing Date; provided
that both at the time of any

 

24



--------------------------------------------------------------------------------

such request and at the open of business on any Increased Facility Closing Date,
both before and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing; provided, further, if, on any
Increased Facility Closing Date, any Loans have been funded, then the Borrower
shall be responsible to pay any breakage fees or costs in connection with the
reallocation of such outstanding Loans. No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed), elects to become a “Lender”
under this Credit Agreement in connection with any transaction described in
Section 2.10(a) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit 2.10(b), whereupon, effective
as of the open of business on the related Increased Facility Closing Date, such
bank, financial institution or other entity (a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Credit Agreement.

(c) As of the open of business on any Increased Facility Closing Date, (i) the
increased or new Commitment of each Lender as specified in the related Increased
Facility Activation Notice shall become effective; (ii) the Administrative Agent
shall adjust (and shall be deemed to have adjusted) Schedule
1.01(a) accordingly; and (iii) the Committed Amount shall be increased by the
aggregate amount of all new Commitments (in the case of any existing Lenders) as
specified on such Incremental Facility Activation Notice. Unless otherwise
agreed by the Administrative Agent, on each Increased Facility Closing Date, if
any Loans have been funded and remain outstanding on such date, the Borrower
shall borrow Loans under the increased Commitments of existing Lenders whose
resulting Pro Rata Share has increased and under the new Commitments of any New
Lenders, and shall apply the proceeds thereof to repay any then outstanding
Loans of existing Lenders whose resulting Pro Rata Share has decreased (to the
extent necessary to ensure the Loans are outstanding pro rata with the
respective Commitments and whether or not participating in the increased
Commitment Amount), all as determined by reference to the amount of each Type of
Loan which would then have been outstanding from each such Lender if (i) each
such Type had been borrowed immediately after the open of business on such
Increased Facility Closing Date and (ii) the aggregate amount of each such Type
requested to be so borrowed had been proportionately funded by all Lenders in
accordance with their respective Pro Rata Share based on their Commitments as in
effect immediately after the open of business on the Increased Facility Closing
Date. The Eurodollar Base Rate applicable to any Eurodollar Loan borrowed
pursuant to the preceding sentence shall equal the Eurodollar Base Rate then
applicable to the Eurodollar Loans of the other Lenders (or, until the
expiration of the then-current Interest Period, such other rate as shall be
agreed upon between the Borrower and the relevant Lender).

Section 2.11 Extension Option.

(a) The Borrower may request that the Commitments be extended for up to two
additional one year periods after any then existing Maturity Date by providing
not less than 30 days’ written notice (the date of such notice, a “Notice Date”)
to the Administrative Agent

 

25



--------------------------------------------------------------------------------

prior to any then existing Maturity Date. If a Lender agrees, in its individual
and sole discretion, to extend its Commitment (such Lender, an “Extending
Bank”), it will notify the Administrative Agent, in writing, of its decision to
do so no later than 20 days after the applicable Notice Date. The Administrative
Agent will notify the Borrower, in writing, of the Lenders’ decisions no later
than 25 days after such Notice Date.

(b) No Lender shall be required to consent to any such extension request or be
required to increase its Commitment and any Lender that declines or does not
respond to the Borrower’s request for an extension of the Commitments (a
“Declining Lender”) will have its Commitment assigned to one or more Additional
Commitment Banks (as defined below) in accordance with Section 2.08(b) or, if
not so assigned, terminated on the then existing Maturity Date (without regard
to any extension of the Commitments of other Lenders).

(c) On or before any then existing Maturity Date in respect of which a notice
pursuant to Section 2.11(a) is given, each Extending Bank shall have the right
to undertake an additional Commitment to replace any Declining Bank as an
assignee thereof in accordance with Section 2.08(b) and, if the aggregate of all
such additional Commitments of Extending Banks is less than the aggregate amount
of the Commitments of the Declining Banks, the Borrower shall have the right to
replace each Declining Bank with, and add as “Lenders” under this Credit
Agreement in place thereof, one or more Eligible Assignees (each, together with
any such Extending Bank to the extent of such Extending Bank’s such additional
Commitment, an “Additional Commitment Bank”), all as provided in
Section 2.08(b), each of which Additional Commitment Banks shall have entered
into an Assignment and Assumption pursuant to which such Additional Commitment
Bank shall, effective as of then existing Maturity Date, undertake a Commitment
(and, if any such Additional Commitment Bank is already a Lender, its such
Commitment shall be in addition to any other Commitment of such Lender hereunder
on such date); provided that the Extending Banks will have the right to
undertake additional Commitments in an aggregate amount up to the aggregate
amount of the Commitments of the Declining Banks before the Borrower will have
the right to replace any Declining Bank with any Eligible Assignee that is not
already a Lender (it being understood that the Administrative Agent, in
consultation with the Borrower, will be able to allocate the aggregate amount of
the Commitments of the Declining Banks among each such Extending Bank in an
amount not to exceed the additional Commitment that such Extending Bank agreed
to undertake).

(d) If the Commitments of the Extending Banks and the Additional Commitment
Banks aggregate 50% or less of the aggregate Commitments of all Lenders as of
immediately prior to such then existing Maturity Date, none of the Commitments
(including the Commitment of any Extending Bank) will be extended and the
Maturity Date for each Lender shall remain unchanged.

(e) If (1) the Commitments of the Extending Banks and the Additional Commitment
Banks aggregate greater than 50% of the aggregate Commitments of all Lenders as
of immediately prior to such then existing Maturity Date and (2) and on such
then existing Maturity Date, the applicable conditions set forth in Section 5.03
shall be satisfied, then, effective as of such then existing Maturity Date,
(i) the Maturity Date for each Bank that is an Extending Bank or an Additional
Commitment Bank shall automatically become the date that is one year following
such then existing Maturity Date as in effect immediately prior to such

 

26



--------------------------------------------------------------------------------

extension, (ii) the Maturity Date for each Lender that is a Declining Bank shall
remain unchanged, (iii) each Additional Commitment Bank that is not already a
Lender shall thereupon become a “Lender” for all purposes of this Credit
Agreement with a Commitment, and each Additional Commitment Bank that is already
a Lender shall thereupon have an additional Commitment, in each case as
contemplated by Section 2.11(c) above, and (iv) the Committed Amount shall equal
the aggregate of the Commitments of the Extending Banks and the Additional
Commitment Banks at such time, provided such amount will not exceed the
Committed Amount in effect immediately prior to such then existing Maturity Date
unless otherwise permitted by Section 2.10.

ARTICLE III

PAYMENTS

Section 3.01 Interest.

(a) Interest Rate.

(i) All Base Rate Loans shall accrue interest at the Adjusted Base Rate
applicable to such Base Rate Loan.

(ii) Each Eurodollar Loan shall accrue interest at the Adjusted Eurodollar Rate
applicable to such Eurodollar Loan.

(b) Default Rate of Interest. Upon the occurrence, and during the continuation,
of an Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder or under the other
Credit Documents shall bear interest, payable on demand, at a per annum rate
equal to the Default Rate.

(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.

Section 3.02 Prepayments.

(a) Voluntary Prepayments. The Borrower shall have the right, upon notice to the
Administrative Agent, to prepay the Loans in whole or in part from time to time
without premium or penalty; provided, however, that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days’ prior to any date of prepayment of Eurodollar Loans and (B) on
the date of prepayment of Base Rate Loans, (ii) each such partial prepayment of
Eurodollar Loans shall be in the minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 and (iii) each such partial prepayment of Base
Rate Loans shall be in the minimum principal amount of $1,000,000 and integral
multiples of $100,000 or, in the case of clauses (ii) and (iii), if less than
such minimum amounts, the entire principal amount thereof then outstanding.
Amounts prepaid pursuant to this Section 3.02(a) shall be applied as the
Borrower may elect based on the Lenders’ Pro Rata Shares; provided, however, if
the Borrower fails to specify, such prepayment shall be applied by the
Administrative Agent, subject to Section 3.08, in such manner as it deems
reasonably appropriate.

 

27



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. If at any time the aggregate principal amount of
Loans outstanding exceeds the Committed Amount, the Borrower shall immediately
make a principal payment to the Administrative Agent in a manner and in an
amount to be in compliance with Section 2.01 and as directed by the
Administrative Agent.

(c) Application of Prepayments. All prepayments pursuant to Section 3.02 shall
be (i) unless otherwise directed by the Borrower pursuant to Section 3.02(a),
applied first to Base Rate Loans and second to Eurodollar Loans in direct order
of Interest Period maturities (applied first against those soonest to mature),
(ii) subject to Section 4.05 and (iii) accompanied by the interest on the
principal amount prepaid through the date of prepayment.

Section 3.03 Payment in Full at Maturity.

On the Maturity Date, the Borrower unconditionally promises to pay in full, and
there shall become due and payable in full, the entire outstanding principal
balance of all Loans, together with accrued but unpaid interest and all fees and
other sums then owing under the Credit Documents, including, without limitation,
all Borrower Obligations then owing, unless accelerated sooner pursuant to
Section 9.02; provided that if the Maturity Date is not a Business Day, then
such principal, interest, fees and other sums shall be due and payable in full
on the next preceding Business Day.

Section 3.04 Fees.

(a) Commitment Fees. The Borrower shall pay to the Administrative Agent, for the
pro rata benefit of each Lender based on its Pro Rata Share of the Committed
Amount, a per annum fee equal to the Commitment Fee Rate for each day during the
period of determination multiplied by the Unused Commitment for each such day
(the “Commitment Fees”). The Commitment Fees shall commence to accrue on the
Closing Date and shall be due and payable in arrears on the last Business Day of
each fiscal quarter of the Borrower (as well as on the Maturity Date and on any
date that the Committed Amount is reduced) for the fiscal quarter (or portion
thereof) then ending, beginning with the first of such dates to occur after the
Closing Date.

(b) Administrative Fees. The Borrower agrees to pay to the Administrative Agent,
for its own account, an annual fee as agreed to between the Borrower and the
Administrative Agent (the “Administrative Fees”) in the Fee Letter.

Section 3.05 Payments Generally.

(a) No Deductions; Place and Time of Payments. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 1:00 p.m. on the date specified herein. Except as
contemplated by Section 3.05(f), the Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 1:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

 

28



--------------------------------------------------------------------------------

(b) Payment Dates. Subject to the definition of “Interest Period,” if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(c) Advances by Administrative Agent. Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the time any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent in
Dollars and in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Dollars and in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Dollars and in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to such Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) Several Obligations. The obligations of the Lenders hereunder to make Loans
and to fund or purchase Participation Interests are several and not joint. The
failure of any Lender to make any Loan or to fund or purchase any Participation
Interest on any date required

 

29



--------------------------------------------------------------------------------

hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or fund its Participation Interest.

(e) Funding Offices. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Defaulting Lender. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 3.05(c) or Section 3.09, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 3.06 Computations of Interest and Fees.

(a) Calculation of Interest. Except for Base Rate Loans on which interest shall
be computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, all computations of interest and fees hereunder
shall be made on the basis of the actual number of days elapsed over a year of
360 days. Interest shall accrue from and including the Closing Date or from the
first date of Borrowing (or from any continuation or conversion thereof) to but
excluding the last day occurring in the period for which such interest is
payable.

(b) Usury. It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity date of the Borrower Obligations),
shall the interest taken, reserved, contracted for, charged, or received under
this Credit Agreement, under the Notes or otherwise, exceed the maximum
non-usurious amount permissible under applicable law. If, from any possible
construction of any of the Credit Documents or any other document, interest
would otherwise be payable in excess of the maximum non-usurious amount, any
such construction shall be subject to the provisions of this paragraph and
interest owing pursuant to such documents shall be automatically reduced to the
maximum non-usurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document. If any Lender shall
ever receive anything of value which is characterized as interest on the Loans
under applicable law and which would, apart from this provision, be in excess of
the maximum lawful amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned

 

30



--------------------------------------------------------------------------------

interest in the event of such demand. All interest paid or agreed to be paid to
the Lenders with respect to the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of the Loans does not exceed the maximum
non-usurious amount permitted by applicable law.

Section 3.07 Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Borrower Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

Section 3.08 Pro Rata Treatment.

Except to the extent otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Loan, each payment of interest, each payment of
fees (other than Administrative Fees paid to the Administrative Agent for its
own account), each conversion or continuation of any Loans and each reduction in
the Committed Amount, shall be allocated pro rata among the relevant Lenders in
accordance with their Pro Rata Shares; provided that, if any Lender shall have
failed to pay its Pro Rata Share of any Loan or purchase or fund its
Participation Interest, then any amount to which such Lender would otherwise be
entitled pursuant to this Section 3.08 shall instead be payable to the
Administrative Agent until the share of such Loan or such Participation Interest
not purchased or funded by such Lender has been purchased or funded unless such
Lender’s obligations are the subject of a good faith dispute. In the event any
principal, interest, fee or other amount paid to any Lender pursuant to this
Credit Agreement or any other Credit Document is rescinded or must otherwise be
returned by the Administrative Agent, (a) such principal, interest, fee or other
amount that had been satisfied by such payment shall be revived, reinstated and
continued in full force and effect as if such payment had not occurred and
(b) such Lender shall, upon the request of the Administrative Agent, repay to
the Administrative Agent the amount so paid to such Lender, with interest for
the period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to the Federal Funds Rate if repaid within two Business Days
after such request and thereafter the Adjusted Base Rate.

 

31



--------------------------------------------------------------------------------

Section 3.09 Sharing of Payments.

The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any Loan
or any other obligation owing to such Lender under this Credit Agreement through
the exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to
a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable Debtor Relief Law or other similar law or otherwise,
or by any other means, in excess of its Pro Rata Share of such payment as
provided for in this Credit Agreement, such Lender shall promptly pay in cash or
purchase from the other Lenders a participation in such Loans and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their Pro Rata Shares. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be returned, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise returned.
The Borrower agrees that (a) any Lender so purchasing such a participation may,
to the fullest extent permitted by law, exercise all rights of payment,
including setoff, banker’s lien or counterclaim, with respect to such
participation as fully as if such Lender were a holder of such Loan or other
obligation in the amount of such participation and (b) the Borrower Obligations
that have been satisfied by a payment that has been rescinded or otherwise
returned shall be revived, reinstated and continued in full force and effect as
if such payment had not occurred. Except as otherwise expressly provided in this
Credit Agreement, if any Lender or the Administrative Agent shall fail to remit
to any other Lender or the Administrative Agent an amount payable by such Lender
or the Administrative Agent to such other Lender or the Administrative Agent
pursuant to this Credit Agreement on the date when such amount is due, such
payments shall be made together with interest thereon for each date from the
date such amount is due until the date such amount is paid to the Administrative
Agent or such other Lender at a rate per annum equal to the Federal Funds Rate.
If under any applicable Debtor Relief Law or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section 3.09 applies,
such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders under
this Section 3.09 to share in the benefits of any recovery on such secured
claim.

ARTICLE IV

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 4.01 Taxes.

(a) Any and all payments by the Borrower to or for the account of any Lender or
the Administrative Agent under any Credit Document shall be made free and clear
of and without deduction for any and all present or future taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and all liabilities with respect thereto (“Taxes”), excluding (i) Taxes imposed
on or measured by net income (however denominated), franchise Taxes, and

 

32



--------------------------------------------------------------------------------

branch profits Taxes, in each case (a) imposed as a result of such Lender or
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.08) or (b) such Lender changes its lending office,
except in each case to the extent that, pursuant to this Section 4.01, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Commitment or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Lender’s failure to comply with
Section 4.01(f) and (iv) any U.S. federal withholding Taxes imposed by FATCA
((i) through (iv), “Excluded Taxes”). If the Borrower shall be required by any
laws to deduct any Taxes from or in respect of any sum payable under any Credit
Document to a Lender, (i) the Borrower shall make such deductions, (ii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable laws, (iii) if such Tax is an
Indemnified Tax, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), such Lender receives an amount equal to the
sum it would have received had no such deductions been made, and (iv) as soon as
practicable after any such payment, and in any case within 30 days of receiving
a receipt, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Credit Document or
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Credit Document (hereinafter referred to as
“Other Taxes”), or at the option of the Administrative Agent, timely reimburse
it for the payment of Other Taxes.

(c) The Borrower agrees to indemnify each Lender for (i) the full amount of
Indemnified Taxes (including any Indemnified Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 4.01) paid or payable by any
Lender, (ii) amounts payable under Section 4.01(a) and (iii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this subsection (c) shall be made within 30 days after the date a
Lender makes a demand therefor. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any party to any Credit Document has not
already indemnified the Administrative

 

33



--------------------------------------------------------------------------------

Agent for such Indemnified Taxes and without limiting the obligation of such
party to do so) and (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.03(d) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e) Each payment hereunder or under any other Credit Document by or on behalf of
the Borrower shall be made by a payor that is a United States Person.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in this subsection below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) Each Lender that is a United States Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax.

(B) Each Lender that is a foreign corporation, foreign partnership or foreign
trust within the meaning of the Code (“Foreign Lender”) shall deliver to the
Borrower and the Administrative Agent, (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

34



--------------------------------------------------------------------------------

  (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or any successor forms) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor forms)
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

  (2) executed originals of IRS Form W-8ECI;

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor
forms); or

 

  (4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

35



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Credit Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) In the event that an additional payment is made under this Section 4.01 for
the account of any Lender and such Lender, in its reasonable judgment,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment or refund of, any Tax paid or
payable by it in respect of or calculated with reference to the deduction or
withholding giving rise to such payment, such Lender shall, to the extent that
it determines that it can do so without prejudice to the retention of the amount
of such credit, relief, remission, repayment or refund, pay to the Borrower such
amount as such Lender shall, in its reasonable judgment, have determined to be
attributable to such deduction or withholding and which will leave such Lender
(after such payment) in no worse position than it would have been in if the
Borrower had not been required to make such deduction or withholding. Nothing
herein contained shall interfere with the right of a Lender to arrange its tax
affairs in whatever manner it thinks fit nor oblige any Lender to claim any tax
credit or to disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender to do anything that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Credit Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

36



--------------------------------------------------------------------------------

(i) Each party’s obligations under this Section 4.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.

Section 4.02 Illegality.

If a Lender determines that any Requirement of Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its Lending Office to make, maintain or fund Eurodollar Loans, or to determine
or charge interest rates based upon the Eurodollar Rate, then, on notice thereof
by such Lender to the Borrower, any obligation of such Lender to make or
continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans
shall be suspended until such Lender notifies the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender, prepay or, if
applicable, convert all applicable Eurodollar Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

Section 4.03 Inability to Determine Eurodollar Rate.

If the Administrative Agent determines that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan, or that
the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of a Eurodollar Loan or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of a Base Rate Loan in the amount specified therein.

Section 4.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If a Lender determines that as a result of any Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Loans,
or a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Indemnified Taxes
(as to which Section 4.01 shall govern), (ii) Taxes described in
clause (ii) through (iv) of the definition of Excluded Taxes, (iii) Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes, and
(iv) reserve requirements utilized in the determination of the

 

37



--------------------------------------------------------------------------------

Eurodollar Rate), then from time to time upon demand of such Lender and upon
presentment of written documentation (in the form of a detailed calculation and
explanation), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction, provided such
increased cost or reduction is related solely to Borrowings under this Credit
Agreement.

(b) If a Lender determines that any Change in Law regarding capital adequacy or
liquidity, or compliance by such Lender (or its Lending Office) therewith, has
the effect of reducing the rate of return on the capital of such Lender or any
Person controlling such Lender as a consequence of such Lender’s obligations
hereunder (taking into consideration its policies with respect to capital
adequacy or liquidity and such Lender’s desired return on capital), then from
time to time upon demand of such Lender, the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.

Section 4.05 Funding Losses.

Upon demand of any Lender from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to borrow, continue, convert or prepay any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower,

including any loss, cost or expense (other than loss of the Applicable Margin)
arising from the liquidation or reemployment of funds obtained by such Lender to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to a Lender under
this Section 4.05, such Lender shall be deemed to have funded each Eurodollar
Loan at the Eurodollar Base Rate used in determining the Eurodollar Rate for
such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Loan was in fact so funded.

Section 4.06 Requests for Compensation.

A certificate of a Lender claiming compensation under this Article IV and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, a
Lender may use any reasonable averaging and attribution methods.

 

38



--------------------------------------------------------------------------------

Section 4.07 Survival.

All of the Borrower’s obligations under this Article IV shall survive
termination of the Commitments and repayment of all other Borrower Obligations
hereunder.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01 Closing Conditions.

The obligation of the Lenders to enter into this Credit Agreement is subject to
satisfaction (or waiver) on the Closing Date of the following conditions
precedent:

(a) Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of this Credit Agreement, the Notes in favor of each Lender
requesting a Note, and all other Credit Documents, each in form and substance
acceptable to the Lenders.

(b) Corporate Documents. Receipt by the Administrative Agent of the following:

(i) Charter Documents. Copies of the articles of incorporation or other charter
documents of the Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of the Closing Date.

(ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date.

(iii) Resolutions. Copies of resolutions of the board of directors of the
Borrower approving the transactions contemplated by this Credit Agreement and
authorizing certain officers of the Borrower to negotiate, execute and deliver
the Credit Documents, certified by a secretary or assistant secretary of the
Borrower to be true and correct and in full force and effect as of the Closing
Date.

(iv) Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.

(v) Good Standing. Copies of certificates of good standing, existence or their
equivalent with respect to the Borrower, certified as of a recent date by the
appropriate Governmental Authority of the state of its incorporation.

(c) Opinions of Counsel. Receipt by the Administrative Agent of such opinions
from legal counsel to the Borrower, addressed to the Lenders, dated as of the
Closing Date, and covering matters that customarily are addressed in connection
with the transactions contemplated by this Credit Agreement, in form and
substance reasonably satisfactory to the Administrative Agent.

 

39



--------------------------------------------------------------------------------

(d) Financial Statements. Receipt by the Administrative Agent of a copy of
(i) the annual consolidated financial statements (including balance sheets,
income statements and cash flow statements) of the Borrower and its Subsidiaries
for fiscal years 2014 and 2015, audited by independent public accountants of
recognized national standing and (ii) such other financial information regarding
the Borrower as the Administrative Agent may reasonably request.

(e) Fees and Expenses. Payment by the Borrower of all fees and expenses invoiced
by, and owed by it to, the Administrative Agent, the Syndication Agent or any
Lender.

(f) Litigation. There shall be no material actions, suits, investigations or
legal, equitable, arbitration or administrative proceedings pending or, to the
knowledge of the Borrower, threatened against the Borrower which have not been
disclosed in the Borrower’s reports filed with the SEC and which would have or
would reasonably be expected to have a Material Adverse Effect.

(g) Material Adverse Effect. Since December 31, 2015, there has occurred no
Material Adverse Effect.

(h) Officer’s Certificate. The Administrative Agent shall have received (i) a
certificate or certificates executed by a Financial Officer as of the Closing
Date stating that (A) the Borrower is in compliance in all material respects
with all existing material financial obligations, (B) except as disclosed in the
Borrower’s SEC filings or otherwise disclosed in writing to the Lenders, no
action, suit, investigation or proceeding is pending or, to such Financial
Officer’s knowledge, threatened in any court or before any arbitrator or
governmental instrumentality that purports to affect the Borrower or any
transaction contemplated by the Credit Documents, if such action, suit,
investigation or proceeding would have or would reasonably be expected to have a
Material Adverse Effect, (C) the financial statements and information delivered
to the Lenders on or before the Closing Date were prepared in good faith and in
accordance with GAAP except to the extent of items that are immaterial in the
aggregate and except that the quarterly financial statements are unaudited and
are subject to year-end adjustments, and (D) immediately after giving effect to
this Credit Agreement, the other Credit Documents and all the transactions
contemplated therein to occur on such date, (1) no Default or Event of Default
exists, (2) all representations and warranties contained herein and in the other
Credit Documents are true and correct in all material respects on and as of the
date made provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
and as of the date made and (3) the Borrower is Solvent and (ii) a Ratio
Certificate, setting forth the calculations, in reasonable detail, required to
determine compliance with the covenant set forth in Section 8.08 as of the last
day of the fiscal quarter most recently ended prior to the Closing Date for
which financial statements are available.

 

40



--------------------------------------------------------------------------------

(i) Termination of Existing Credit Agreement. Evidence that the Borrower has
terminated the commitments and paid all amounts then due and owing under the
Existing Credit Agreement.

(j) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

Section 5.02 Conditions to Loans.

The Lenders shall not be obligated to make a Loan unless:

(a) Notice of Borrowing. The Borrower shall have timely delivered a duly
executed and completed Notice of Borrowing in conformance with all the terms and
conditions of this Credit Agreement.

(b) Representations and Warranties. The representations and warranties of the
Borrower set forth in this Credit Agreement (other than those set forth in
Section 6.08) and all other Credit Documents shall be true and correct in all
material respects on and as of the date of such Loan, provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(c) No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect to such Loan.

(d) Availability. Immediately after giving effect to the making of such Loan,
the aggregate amount of Loans outstanding shall not exceed the Committed Amount.

The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Borrower of the correctness of the matters specified in
subsections (b), (c) and (d) above.

Section 5.03 Conditions to Extension of Commitments.

Any extension of the Commitments pursuant to Section 2.11 shall not become
effective on any then existing Maturity Date unless on such then existing
Maturity Date each of the following conditions is satisfied:

(a) Representations and Warranties. The representations and warranties of the
Borrower set forth in this Credit Agreement (other than those set forth in
Section 6.08) and all other Credit Documents shall be true and correct in all
material respects on and as of such then existing Maturity Date, provided that
any representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect to such extension of the Commitments on
such then existing Maturity Date.

 

41



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to the Lenders that:

Section 6.01 Organization and Good Standing.

The Borrower (a) is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified and in good standing as a foreign entity authorized to do business in
every other jurisdiction where the failure to so qualify would have a Material
Adverse Effect and (c) has the requisite power and authority to own its
properties and to carry on its business as now conducted and as proposed to be
conducted.

Section 6.02 Due Authorization.

The Borrower (a) has the requisite power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents and to incur the
obligations herein and therein provided for and (b) has been authorized by all
necessary action to execute, deliver and perform this Credit Agreement and the
other Credit Documents.

Section 6.03 No Conflicts.

Neither the execution and delivery of this Credit Agreement and the other Credit
Documents, nor the consummation of the transactions contemplated herein and
therein, nor performance of and compliance with the terms and provisions hereof
and thereof by the Borrower will (a) violate or conflict with any provision of
its organizational documents, (b) violate, contravene or conflict with any
Requirement of Law or any law, regulation (including without limitation,
Regulation U and Regulation X), order, writ, judgment, injunction, decree or
permit applicable to it, (c) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it may be bound, the violation of which would
constitute a Material Adverse Effect or (d) result in or require the creation of
any Lien upon or with respect to its properties.

Section 6.04 Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents that has not been obtained
or made.

Section 6.05 Enforceable Obligations.

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, except as may be limited by Debtor Relief Laws or similar laws affecting
creditors’ rights generally or by general equitable principles.

 

42



--------------------------------------------------------------------------------

Section 6.06 Financial Condition.

The financial statements delivered to the Lenders pursuant to
Section 5.01(d) and pursuant to Section 7.01(a) and (b): (a) have been prepared
in accordance with GAAP except to the extent of items that are immaterial in the
aggregate and except that the quarterly financial statements are unaudited and
are subject to year-end adjustments and have fewer footnotes than annual
statements and (b) present fairly in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such periods. No opinion provided with
respect to the Borrower’s financial statements pursuant to Section 7.01 (or as
to any prior annual financial statements) has been withdrawn.

Section 6.07 No Default.

No Default or Event of Default presently exists and is continuing.

Section 6.08 Litigation.

As of the Closing Date, except as disclosed in the Borrower’s SEC filings or
otherwise disclosed in writing to the Lenders, there are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings
pending or, to the knowledge of the Borrower, threatened against the Borrower
which would have or would reasonably be expected to have a Material Adverse
Effect.

Section 6.09 Taxes.

The Borrower has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes shown thereon to be due (including interest and penalties) and has paid
all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes which are not yet delinquent or that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP.

Section 6.10 Compliance with Law.

Except as disclosed in the Borrower’s SEC filings or otherwise disclosed in
writing to the Lenders, the Borrower is in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply has not had or would not reasonably be expected to have a
Material Adverse Effect.

Section 6.11 ERISA.

Except as would not result or reasonably be expected to result in a Material
Adverse Effect:

 

43



--------------------------------------------------------------------------------

(a) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no Termination Event has occurred, and, to the best
knowledge of the Borrower, no event or condition has occurred or exists as a
result of which any Termination Event would be reasonably expected to occur;
(ii) no failure to satisfy the minimum funding standards, as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Single Employer Plan; (iii) each Plan
has been maintained, operated, and funded in material compliance with its terms
and the provisions of ERISA, the Code, and any other applicable federal or state
laws; and (iv) no Lien in favor of the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.

(b) The aggregate actuarial present value of all accumulated plan benefits of
all Single Employer Plans (determined utilizing the assumptions used for
purposes of FASB Accounting Standards Codification Topic 715-30) did not, as of
the most recent valuation dates reflected in the Borrower’s annual financial
statements contained in the Borrower’s most recent Form 10-K, exceed the
aggregate fair market value of the assets of all such Single Employer Plans,
except as disclosed in the Borrower’s financial statements.

(c) Neither the Borrower nor any ERISA Affiliate has incurred, or, to the best
knowledge of the Borrower, is reasonably expected to incur, any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan.
Neither the Borrower nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is insolvent (within the meaning of Section 4245 of
ERISA), or has been terminated (within the meaning of Title IV of ERISA) or that
the PBGC has issued a partition order under Section 4233 of ERISA with respect
to a Multiemployer Plan.

(d) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

(e) The aggregate actuarial present value of all accumulated post-retirement
benefit obligations of the Borrower and the ERISA Affiliates (determined
utilizing the assumptions used for purposes of FASB Accounting Standards
Codification Topic 715-60) under Plans which are welfare benefit plans (as
defined in Section 3(1) of ERISA), as of the most recent valuation dates
reflected in the Borrower’s annual financial statements contained in the
Borrower’s most recent form 10-K, are reflected on such financial statements in
accordance with FASB Accounting Standards Codification Topic 715-60.

Section 6.12 Use of Proceeds; Margin Stock.

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 7.08. The Borrower is not incurring the Indebtedness
evidenced by the Notes hereunder for the purpose, directly or indirectly, of
purchasing or carrying Margin Stock, except the Borrower may purchase its common
stock, if after giving effect to such purchases, such Indebtedness would not
violate any Requirement of Law. Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock.

 

44



--------------------------------------------------------------------------------

Section 6.13 Government Regulation.

The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.

Section 6.14 Solvency.

The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.

Section 6.15 Disclosure.

Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of the Borrower in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, in light of the circumstances under which they were made,
taken as a whole, not misleading.

Section 6.16 Environmental Matters.

Except as would not result or reasonably be expected to result in a Material
Adverse Effect: (a) each of the properties of the Borrower (the “Properties”)
and all operations at the Properties are in substantial compliance with all
applicable Environmental Laws, (b) there is no undocumented or unreported
violation of any Environmental Law with respect to the Properties or the
businesses operated by the Borrower (the “Businesses”) that the Borrower is
aware of, and (c) there are no conditions relating to the Businesses or
Properties that have given rise to or would reasonably be expected to give rise
to a liability under any applicable Environmental Laws.

Section 6.17 Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies, in such amounts (after giving effect to
any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.

Section 6.18 Anti-Corruption Laws and Sanctions.

The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents (acting in their
capacity as such) with applicable Anti-Corruption Laws and Sanctions. The
Borrower and its Subsidiaries and, their respective officers and employees are
in compliance with applicable Anti-Corruption Laws and

 

45



--------------------------------------------------------------------------------

Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors or officers, or (b) to the knowledge of the
Borrower, any employee or agent of the Borrower or any Subsidiary (in each case,
acting in their capacity as such) that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Borrowing, use of proceeds or other transaction contemplated by this
Credit Agreement will result in the violation of any applicable Sanctions or
applicable Anti-Corruption Laws by a party hereto.

Section 6.19 EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
or any other Credit Document is in effect and until the Loans, together with
interest, fees and other obligations hereunder (other than contingent
indemnification or expense reimbursement obligations), have been paid in full
and all the Commitments shall have terminated:

Section 7.01 Information Covenants.

The Borrower will furnish, or cause to be furnished, to the Administrative
Agent, which in turn shall distribute promptly to the Lenders:

(a) Annual Financial Statements. As soon as available, and in any event within
60 days after the close of each fiscal year of the Borrower, a consolidated
balance sheet, income statement and statement of cash flows of the Borrower and
its Subsidiaries, as of the end of such fiscal year, setting forth in
comparative form figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and, in each
case, audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Lenders and whose opinion shall be
furnished to the Lenders, and shall be to the effect that such financial
statements have been prepared in accordance with GAAP (except to the extent of
items that are immaterial in the aggregate and except for changes with which
such accountants concur) and shall not be limited as to the scope of the audit
or qualified in any respect. Notwithstanding the above, it is understood and
agreed that delivery of the Borrower’s applicable Form 10-K shall satisfy the
requirements of this Section 7.01(a).

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of each fiscal quarter of the Borrower (other
than the fourth fiscal quarter), a consolidated balance sheet, income statement
and statement of cash flows of the Borrower and its Subsidiaries as of the end
of such fiscal quarter, in each case setting forth in comparative form figures
for the corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Lenders, and, in each case, accompanied by a certificate of a
Financial Officer of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
such Person and have been prepared in accordance with GAAP (except to the extent
of items that are immaterial in the aggregate), subject to changes

 

46



--------------------------------------------------------------------------------

resulting from audit and normal year-end audit adjustments. Notwithstanding the
above, it is understood and agreed that delivery of the Borrower’s applicable
Form 10-Q shall satisfy the requirements of this Section 7.01(b).

(c) Officer’s Certificate. Within 60 days of the end of each fiscal year and
within 45 days of the end of each fiscal quarter (other than the fourth fiscal
quarter), (i) a Ratio Certificate and (ii) a certificate of a Financial Officer
substantially in the form of Exhibit 7.01(c): (1) stating that no Default or
Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action the Borrower proposes
to take with respect thereto; and (2) notifying the Administrative Agent of the
posting of any documents referred to in Section 7.01(a) and (b).

(d) Electronic Delivery Permitted. Documents required to be delivered pursuant
to Section 7.01(a) and (b) (to the extent such documents are filed with the SEC)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.bakerhughes.com; (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
sponsored by the Administrative Agent); or (iii) filed with the SEC.
Notwithstanding anything contained in this Section 7.01(d), in every instance
the Borrower shall be required to provide paper copies of the compliance
certificate required by Section 7.01(c) to the Administrative Agent. Except for
such compliance certificates, the Administrative Agent shall have no obligation
to maintain copies of the documents referred to in Section 7.01(a) and (b), and
in any event the Administrative Agent shall have no obligation to request the
delivery of the documents referred to in Section 7.01(a), (b) or (c).

(e) Notices. Upon the Borrower’s obtaining knowledge thereof, the Borrower will
give written notice to the Administrative Agent within five Business Days of
(i) the occurrence of a Default or Event of Default, specifying the nature and
extent thereof and what action the Borrower proposes to take with respect
thereto, (ii) any change in the Debt Rating and (iii) the occurrence of any of
the following with respect to the Borrower (A) the pendency or commencement of
any litigation, arbitration or governmental proceeding against the Borrower
which, if adversely determined, would have or would reasonably be expected to
have a Material Adverse Effect or (B) the institution of any proceedings against
the Borrower with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation or alleged violation of, any
federal, state or local law, rule or regulation (including, without limitation,
any Environmental Law), the violation of which constitutes a Material Adverse
Effect. The Borrower will immediately give written notice to the Administrative
Agent of any change in the fiscal year of the Borrower.

(f) ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge thereof,
the Borrower will give written notice to the Administrative Agent promptly (and
in any event within five Business Days) of any of the following which would
result in or reasonably would be expected to result in a Material Adverse
Effect: (i) any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or would be reasonably expected to lead to,
a Termination Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as

 

47



--------------------------------------------------------------------------------

prescribed in ERISA or otherwise of any withdrawal liability assessed against
the Borrower or any of its ERISA Affiliates, or of a determination that any
Multiemployer Plan is insolvent (within the meaning of Title IV of ERISA); or
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which the Borrower or any of its Subsidiaries
or ERISA Affiliates is required to contribute to each Plan pursuant to its terms
and as required to meet the minimum funding standard set forth in ERISA and the
Code with respect thereto; in each case together with a description of any such
event or condition or a copy of any such notice and a statement by an officer of
the Borrower briefly setting forth the details regarding such event, condition,
or notice, and the action, if any, which has been or is being taken or is
proposed to be taken with respect thereto.

(g) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as any Lender may reasonably request.

Section 7.02 [Reserved].

Section 7.03 Preservation of Existence and Franchises.

(a) The Borrower will do all things necessary to preserve and keep in full force
and effect its existence and rights, franchises and authority.

(b) The Borrower will, and will cause its Subsidiaries to, generally maintain
its properties in good condition and not waste or otherwise permit such
properties to deteriorate, reasonable wear and tear excepted.

Section 7.04 Books and Records.

The Borrower will, and will cause its Subsidiaries to, keep complete and
accurate books and records of its transactions, in all material respects, in
accordance with good accounting practices on the basis of GAAP (including the
establishment and maintenance of appropriate reserves).

Section 7.05 Compliance with Law.

The Borrower will, and will cause its Subsidiaries to, comply with all
Requirements of Law and all other laws (including, without limitation, all
Environmental Laws and ERISA laws), rules, regulations (including without
limitation, Regulation U and Regulation X), and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
properties, if the failure to comply would have or would reasonably be expected
to have a Material Adverse Effect or would violate any restrictions on its
ability to incur or assume Indebtedness. The Borrower will maintain in effect
and enforce policies and procedures reasonably designed to promote compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents (acting in their capacity as such) with Anti-Corruption
Laws and applicable Sanctions.

 

48



--------------------------------------------------------------------------------

Section 7.06 Payment of Taxes and Other Indebtedness.

The Borrower will, and will cause its Subsidiaries to, pay, settle or discharge
(a) all taxes, assessments and governmental charges or levies imposed upon it,
or upon its income or profits, or upon any of its properties, before they shall
become delinquent, (b) all lawful claims (including claims for labor, materials
and supplies) which, if unpaid, might give rise to a Lien upon any of its
properties, and (c) all of its other Indebtedness as it shall become due (to the
extent such repayment is not otherwise prohibited by this Credit Agreement);
provided, however, that the Borrower shall not be required to pay any such tax,
assessment, charge, levy, claim or Indebtedness which is being contested in good
faith by appropriate proceedings and as to which adequate reserves therefor have
been established in accordance with GAAP, unless the failure to make any such
payment would have or would be reasonably expected to have a Material Adverse
Effect.

Section 7.07 Insurance.

The Borrower will, and will cause its Subsidiaries to, at all times maintain in
full force and effect insurance (including worker’s compensation insurance and
general liability insurance) in such amounts, covering such risks and
liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.

Section 7.08 Use of Proceeds.

The proceeds of the Loans may be used for general corporate purposes of the
Borrower and its respective subsidiaries.

Section 7.09 Audits/Inspections.

Upon reasonable notice and during normal business hours, at the reasonable
request of any Lender, the Borrower will, and will cause its Subsidiaries to,
permit representatives appointed by the Administrative Agent, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s and its Subsidiaries’ property, including its books
and records, its accounts receivable and inventory, the Borrower’s and its
Subsidiaries’ facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Administrative Agent and to discuss all such matters with the officers,
employees and representatives of the Borrower and its Subsidiaries; provided,
that an officer or authorized agent of the Borrower and its Subsidiaries shall
be present during any such discussions between the officers, employees or
representatives of the Borrower and its Subsidiaries and the representatives of
the Administrative Agent, and provided further that any such nonpublic
information obtained by any Person during such audit or inspection shall be
treated as confidential information in accordance with the disclosure standards
set forth in Section 11.15. Any information obtained by the Administrative Agent
shall be made available to any Lender upon such Lender’s request.

 

49



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans, together with interest, fees and other
obligations hereunder (other than contingent indemnification or expense
reimbursement obligations), have been paid in full and all the Commitments shall
have terminated:

Section 8.01 Nature of Business.

The Borrower will not, nor will it permit its Subsidiaries to, materially alter
the character of its business from that conducted as of the Closing Date.

Section 8.02 Fundamental Changes.

The Borrower will not, nor will it permit its Significant Subsidiaries to
(i) enter into any transaction of merger; (ii) consolidate, liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); or (iii) sell all
or substantially all of its assets; provided that, so long as no Event of
Default shall exist or be caused thereby, a Person may be merged or consolidated
with or into or sell all or substantially all of its assets to the Borrower or
one of its Significant Subsidiaries so long as (a) the Borrower or a Significant
Subsidiary is the surviving entity, (b) if the transaction is between the
Borrower and one of its Significant Subsidiaries, the Borrower is the surviving
entity and (c) unless such transaction is solely between or among the Borrower
or a Significant Subsidiary and one or more of the Wholly Owned Subsidiaries of
the Borrower, after giving effect to such transaction, the Borrower shall be in
pro forma compliance with Section 8.08.

Section 8.03 Affiliate Transactions.

Other than transactions between or among any of the Borrower or any Wholly Owned
Subsidiaries of the Borrower, the Borrower will not, nor will it permit its
Subsidiaries to, enter into any transaction or series of transactions, whether
or not in the ordinary course of business, with any Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an Affiliate.

Section 8.04 Liens.

The Borrower will not, nor will it permit its Subsidiaries to, contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, securing any Indebtedness other than the
following:

(a) Liens securing Borrower Obligations;

(b) Liens for taxes not yet due or Liens for taxes being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);

 

50



--------------------------------------------------------------------------------

(c) Liens in respect of property imposed by law arising in the ordinary course
of business such as materialmen’s, mechanics’, warehousemen’s, carrier’s,
landlords’ and other nonconsensual statutory Liens which are not yet due and
payable, which have been in existence less than 90 days or which are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established (and as to which the
property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof);

(d) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation insurance, unemployment insurance, pensions or
social security programs;

(e) Liens arising from good faith deposits in connection with or to secure
performance of tenders, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money);

(f) Liens arising from good faith deposits in connection with or to secure
performance of statutory obligations and surety and appeal bonds;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
property for its intended purposes;

(h) judgment Liens that would not constitute an Event of Default;

(i) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a creditor depository institution;

(j) any Lien on any property or assets acquired from a corporation or other
entity which is merged with or into the Borrower or its Subsidiaries in
accordance with Section 8.02, and is not created in anticipation of any such
transaction (unless such Lien is created to secure or provide for the payment of
any part of the purchase price of such corporation or other entity);

(k) any Lien on any property or assets existing at the time of acquisition of
such property or assets by the Borrower and which is not created in anticipation
of such acquisition (unless such Lien was created to secure or provide for the
payment of any part of the purchase price of such property or assets);

(l) any Lien on Margin Stock;

(m) other Liens not previously described in the foregoing clauses (a) through
(l) to the extent such Liens do not secure Indebtedness exceeding fifteen
percent (15%) of Net Worth in the aggregate; and

 

51



--------------------------------------------------------------------------------

(n) any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens referred to in the foregoing
clauses (a) through (m), for amounts not exceeding the principal amount of the
Indebtedness secured by the Lien so extended, renewed or replaced, provided that
such extension, renewal or replacement Lien is limited to all or a part of the
same property or assets that were covered by the Lien extended, renewed or
replaced (plus improvements on such property or assets).

Section 8.05 Burdensome Agreements.

Neither the Borrower nor any of its Subsidiaries shall enter into any
contractual obligation (other than this Credit Agreement or any other Credit
Document) that materially limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or to otherwise transfer property to the
Borrower, (ii) of any Subsidiary to guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person.

Section 8.06 Subsidiary Indebtedness.

The Borrower will not permit any of its Subsidiaries to, contract, create,
incur, assume or permit to exist any Indebtedness, other than:

(a) Indebtedness in respect of current accounts payable and accrued expenses
incurred in the ordinary course of business;

(b) Indebtedness owing by a Subsidiary of the Borrower to the Borrower or
another Subsidiary of the Borrower;

(c) purchase money Indebtedness to finance the purchase of fixed assets
(including equipment); provided that (i) such Indebtedness when incurred shall
not exceed the purchase price of the asset(s) financed; and (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

(d) Indebtedness evidenced by any Swap Contract entered into in the ordinary
course of business and not for speculative purposes;

(e) Indebtedness incurred after the Closing Date in connection with the
acquisition of a Person or Property as long as such Indebtedness existed prior
to such acquisition and was not created in anticipation thereof;

(f) Indebtedness existing as of the last day of the fiscal quarter most recently
ended prior to the Closing Date for which financial statements are available, as
set forth on Schedule 8.06; and

(g) any other Indebtedness in a principal amount not to exceed fifteen percent
(15%) of Net Worth in the aggregate, at any one time outstanding.

Section 8.07 Use of Proceeds.

 

52



--------------------------------------------------------------------------------

The Borrower will not use the proceeds of any Borrowing, or lend, contribute or
otherwise make available such proceeds to any of its Affiliates or any of its or
their respective directors, officers, employees and, to the knowledge of the
Borrower, agents (in each case, acting in their capacity as such) (A) to fund
any activities, businesses or transactions of or with any Person that, at the
time of such Borrowing, is a Sanctioned Person, or in any country that, at the
time of such Borrowing, is a Sanctioned Country, in each case, to the extent
such activities, businesses or transactions would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (B) in any
other manner that would reasonably be expected to result in the violation of any
applicable Sanctions or applicable Anti-Corruption Laws by any party hereto.

Section 8.08 Financial Covenant. The Borrower will not permit, as of the last
day of any fiscal quarter, the ratio of Total Debt as of such date to Total
Capitalization as of such date to exceed 60%.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.01 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. The Borrower shall: (i) subject to sub-clause (ii) of this clause
(a), default in the payment when due of any principal of any of the Loans,
(ii) default in the payment when due of any principal of any of the Loans and
(A) such default is due to an event the result of which is an impairment of the
financial markets that makes it impossible for the Borrower to timely transfer
funds over an interbank transfer mechanism in order to make such payment when
due and (B) such default shall continue for three or more Business Days; or
(iii) default, and such default shall continue for three or more Business Days,
in the payment when due of any interest on the Loans or of any fees or other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith or therewith.

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.

(c) Covenants. The Borrower shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Section 7.01(e)(i), 7.03(a), 7.04, 7.05, 7.08 or Article
VIII, inclusive; or

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.01 (other than Section 7.01(e)(i)) and such
default shall continue unremedied for a period of five Business Days after the
earlier of the Borrower becoming aware of such default or notice thereof given
by the Administrative Agent or any Lender; or

 

53



--------------------------------------------------------------------------------

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i), or
(c)(ii) of this Section 9.01) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of the Borrower becoming aware of such default
or notice thereof given by the Administrative Agent or any Lender.

(d) Bankruptcy, etc. The occurrence of any of the following with respect to the
Borrower or any of its Material Subsidiaries (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Borrower or any such Material Subsidiary in an involuntary case
under any applicable Debtor Relief Law now or hereafter in effect, or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or any such Material Subsidiary or for any substantial
part of its property or ordering the winding up or liquidation of its affairs;
or (ii) an involuntary case under any applicable Debtor Relief Law now or
hereafter in effect is commenced against the Borrower or any such Material
Subsidiary and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) the Borrower or any such Material Subsidiary shall
commence a voluntary case under any applicable Debtor Relief Law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) the Borrower
or any such Material Subsidiary shall admit in writing its inability to pay its
debts generally as they become due or any action shall be taken by any Person in
furtherance of any of the aforesaid purposes.

(e) Defaults under Other Agreements. With respect to any Indebtedness of the
Borrower or any of its Subsidiaries (other than Indebtedness outstanding under
this Credit Agreement) in excess of $100,000,000 in the aggregate (A) the
Borrower or any such Subsidiary shall (i) default in any payment (beyond the
applicable grace period with respect thereto, if any) with respect to such
Indebtedness, or (ii) default (after giving effect to any applicable grace
period) in the observance or performance of any covenant or agreement relating
to such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event or condition shall occur or
condition exist, the effect of which default or other event or condition is to
cause or permit the holder or the holders of such Indebtedness (or any trustee
or agent on behalf of such holders) to cause (determined without regard to
whether any notice or lapse of time is required) such Indebtedness to become due
prior to its stated maturity; or (B) such Indebtedness shall be declared due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment prior to the stated maturity thereof; or (C) such Indebtedness shall
mature and remain unpaid. With respect to (A)(i) above, if an impairment of the
financial markets makes it impossible for the Borrower to timely transfer funds
over an interbank transfer mechanism in order to make the applicable payments
when due, then no default shall exist until the failure to make such payments
shall have continued for three or more Business Days beyond the date due (after
giving effect to any applicable grace period).

 

54



--------------------------------------------------------------------------------

(f) Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower or any of its Subsidiaries involving a liability of
$100,000,000 or more, in the aggregate, (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage) and such
judgments, orders or decrees shall be final and unappealable and shall not have
been paid, vacated, satisfied, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; provided that if such judgment, order or
decree provides for periodic payments over time then the Borrower or such
Subsidiary shall have a grace period of 30 days with respect to each such
periodic payment but only so long as no lien attaches during such period.

(g) ERISA. The occurrence of any ERISA Event (as defined below) that, when taken
together with all other ERISA Events that have occurred, would have or would be
reasonably expected to have a Material Adverse Effect: (i) the failure to meet
the “minimum funding standard,” as such term is defined in Section 302 of ERISA
and Section 412 of the Code, whether or not waived, shall exist with respect to
any Plan, or any lien shall arise on the assets of the Borrower or any ERISA
Affiliate in favor of the PBGC or a Plan; (ii) a Termination Event shall occur
with respect to a Single Employer Plan which is likely to result in the
termination of such Plan in a distress termination under Section 4041(c) of
ERISA or by the PBGC under Section 4042 of ERISA; (iii) the Borrower or any
ERISA Affiliate shall incur any liability in connection with a withdrawal from,
or insolvency (within the meaning of Section 4245 of ERISA) of a Multiemployer
Plan or Multiple Employer Plan; or (iv) any prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) or breach of
fiduciary responsibility shall occur which would be reasonably expected to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability (each of (i) through (iv) an “ERISA Event”).

(h) Change of Control. There shall occur a Change of Control.

Section 9.02 Acceleration; Remedies.

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Lenders or the Required
Lenders, as applicable, the Administrative Agent may, or upon the request and
direction of the Required Lenders shall, by written notice to the Borrower, take
any of the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for herein:

(a) Termination of Commitments. Declare the Commitments terminated, whereupon
the Commitments shall be immediately terminated.

(b) Acceleration of Loans. Declare the unpaid amount of all Borrower Obligations
to be due whereupon the same shall be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower.

 

55



--------------------------------------------------------------------------------

(c) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents, including, without limitation, all rights
of set-off.

Notwithstanding the foregoing, if an Event of Default specified in
Section 9.01(d) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
fees and other Borrower Obligations owing to the Administrative Agent and the
Lenders hereunder shall immediately become due and payable without the giving of
any notice or other action by the Administrative Agent or the Lenders, which
notice or other action is expressly waived by the Borrower.

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by any
Requirement of Law, a separate right of payment and shall be considered a
separate “creditor” holding a separate “claim” within the meaning of
Section 101(5) of the Bankruptcy Code or any other Debtor Relief Law.

Section 9.03 Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, but subject to
Section 3.05(f), after the occurrence of an Event of Default and the exercise of
remedies by the Administrative Agent or the Lenders pursuant to Section 9.02 (or
after the Commitments shall automatically terminate and the Loans (with accrued
interest thereon) and all other amounts under the Credit Documents shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by the Administrative Agent or any
Lender on account of amounts outstanding under any of the Credit Documents shall
be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent or any of the Lenders in connection with enforcing its
rights under the Credit Documents ratably among them in proportion to the
amounts described in this clause “FIRST” payable to them;

SECOND, to payment of any fees owed to the Administrative Agent or any of the
Lenders ratably among them in proportion to the amounts described in this clause
“SECOND” payable to them;

THIRD, to the payment of all accrued interest payable to the Lenders hereunder
ratably among them in proportion to the amounts described in this clause “THIRD”
payable to them;

FOURTH, to the payment of the outstanding principal amount of the Loans ratably
among them in proportion to the amounts described in this clause “FOURTH”
payable to them;

FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above ratably among the holders of the Borrower Obligations in proportion to the
amounts described in this clause “FIFTH” payable to them; and

 

56



--------------------------------------------------------------------------------

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.

ARTICLE X

AGENCY PROVISIONS

Section 10.01 Appointment and Authorization of the Administrative Agent.

Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirement of Law. Instead, such term is used merely
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Section 10.02 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

Section 10.03 Liability Of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
the Borrower or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit

 

57



--------------------------------------------------------------------------------

Agreement or any other Credit Document, or for any failure of the Borrower or
any other party to any Credit Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Credit Agreement or
any other Credit Document, or to inspect the properties, books or records of the
Borrower or any Affiliate thereof.

Section 10.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Credit Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement or any other Credit Document in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 10.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent will
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default or Event of Default as may
be directed by the Required Lenders in accordance with Article IX; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.

 

58



--------------------------------------------------------------------------------

Section 10.06 Credit Decision; Disclosure of Information by the Administrative
Agent.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, and all applicable bank
or other regulatory Requirement of Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Credit
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Credit
Agreement and the other Credit Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower or
any of its Affiliates which may come into the possession of any Agent-Related
Person.

Section 10.07 Indemnification of the Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so), on a pro rata basis, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided further, however,
that no action taken in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 10.07. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including, without limitation, the
reasonable fees and expenses of legal counsel) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section 10.07 shall survive termination of the
Commitments, the payment of all Borrower Obligations and the resignation of the
Administrative Agent.

 

59



--------------------------------------------------------------------------------

Section 10.08 Administrative Agent in its Individual Capacity.

JPMorgan and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Borrower and its Affiliates as though JPMorgan were not the
Administrative Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, JPMorgan or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliate) and acknowledge that JPMorgan shall be
under no obligation to provide such information to them. With respect to its
Loans, JPMorgan shall have the same rights and powers under this Credit
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include JPMorgan in its individual capacity.

Section 10.09 Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders. If the Administrative Agent resigns under this Credit Agreement,
the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the retiring Administrative Agent, the
retiring Administrative Agent may appoint, after consulting with the Lenders and
the Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” means such successor administrative agent, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated without any other or further act or deed on the part
of the resigning Administrative Agent or any other Lender. After the
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article X and Section 11.05 shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Credit Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is 30
days following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor administrative agent as provided for above.

 

60



--------------------------------------------------------------------------------

Section 10.10 Administrative Agent May File Proofs of Claim.

In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Borrower Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.04 and 11.05) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.04 and 11.05).

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Borrower
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 10.11 Other Agents, Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Credit Agreement as a “syndication agent,” “documentation agent,”
“sole book manager,” “lead arranger” or “arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Credit Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Credit Agreement or in taking or not taking action hereunder.

 

61



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.01 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address as follows:

 

(i) if to the Borrower, to it at:   

Baker Hughes Incorporated

  

17021 Aldine Westfield

  

Houston, Texas 77073

  

Attn: Treasurer

  

Telephone: 713-625-4200

  

Email: Michael.Sumruld@bakerhughes.com

                   Ok.Azie@bakerhughes.com (ii) if to the Administrative Agent,
to it at:   

JPMorgan Chase Bank, N.A.

  

500 Stanton Christiana Road

  

Ops Building 2, 3rd Floor

  

Newark, DE 19713-2107

  

Attention: Michelle Carey

  

Telecopy: 302-634-1836

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire;

or; in any such case, to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party. All
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the telephone number specified for notices to the
applicable party in the previous sentence, or to such other telephone number as
shall be designated by such party in a notice to the other party in the previous
sentence (or, in the case of any Lender other than the Administrative Agent, in
its Administrative Questionnaire), or to such other telephone number as shall be
designated by such party in a notice to the other party. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered on a Business Day (and if not delivered on a Business Day, then the
next succeeding Business Day); provided, however, that notices and other
communications to the

 

62



--------------------------------------------------------------------------------

Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Credit Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually-signed originals and shall be binding on the Borrower and the
Lenders. The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Credit Documents
for execution by the parties thereto, and may not be used for any other purpose,
including Article II notices.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender, their Affiliates, and their respective officers, directors,
employees, agents and attorneys-in-fact from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower, except that the Borrower
shall not be obligated to indemnify any Person under the provisions of this
subsection (d) where such losses, costs, expenses and liabilities are the result
of such Person’s willful misconduct or gross negligence. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and the Borrower hereby consents to such recording.

Section 11.02 Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default and the commencement of
remedies described in Section 9.02, each Lender, to the extent permitted by law,
is authorized at any time and from time to time, without presentment, demand,
protest or other notice of any kind (all of which rights being hereby expressly
waived), to set-off and to appropriate and apply any and all deposits (general
or special) and any other indebtedness at any time held or owing by each Lender
(including, without limitation, branches, agencies or Affiliates of such Lender
wherever located) to or for the credit or the account of the Borrower against
obligations and liabilities of the Borrower to the Lenders hereunder, under the
Notes, the other Credit Documents or otherwise, irrespective of whether the
Administrative Agent or the Lenders shall have made any demand hereunder and
although such obligations, liabilities or claims, or any of them, may be
contingent or unmatured, and any such set-off shall be deemed to have been made
immediately upon the occurrence of an Event of Default even though such charge
is made or entered on the books of such Lender subsequent thereto. The Borrower
hereby agrees that any Person purchasing a participation in the

 

63



--------------------------------------------------------------------------------

Loans and Commitments hereunder pursuant to Section 3.09 or 11.03(e) may
exercise all rights of set-off with respect to its Participation Interest as
fully as if such Person were a Lender hereunder. Each Lender, and each Person
purchasing a participation in the Loans and Commitments hereunder pursuant to
Section 3.09 or 11.03(e), agrees to notify the Administrative Agent and the
Borrower promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

Section 11.03 Benefit of Agreement.

(a) The provisions of this Credit Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 11.03(b), (ii) by way of participation in accordance with
the provisions of Section 11.03(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.03(f), or (iv) to an
SPC in accordance with the provisions of Section 11.03(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.03(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Credit Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $15,000,000 and after giving effect to any such assignment, the
assigning Lender shall have Commitments and Loans outstanding aggregating at
least $10,000,000, in each case unless otherwise agreed by the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned;
(iii) any assignment of a Commitment must be approved by the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower (each such consent not to be unreasonably withheld or delayed), unless
the Person that is the proposed assignee is itself a Lender or an Affiliate of a
Lender; and (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except that such fee shall not apply to
assignment by a Lender to its Affiliate). Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 11.03(c), from and after
the effective date

 

64



--------------------------------------------------------------------------------

specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Credit Agreement, and the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 4.01, 4.04,
4.05, and 11.05(b)with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.03(d).

(c) The Administrative Agent, acting solely for this purpose as an non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office
located in Houston, Texas a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Credit Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.06 that directly affects such Participant.
Subject to Section 11.03(e), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 4.01, 4.04 and 4.05 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 11.03(b). To the extent permitted by any Requirement of Law, each
Participant also shall be entitled to the benefits of Section 3.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 3.09 as

 

65



--------------------------------------------------------------------------------

though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, or its other obligations under any Credit Document) except
to the extent that such disclosure is necessary to establish that such
Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Credit
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) A Participant shall not be entitled to receive any greater payment under
Section 4.01, 4.04 and 4.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.01(f) as
though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Credit Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a federal reserve or central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Credit Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (A) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Credit Agreement (including its obligations under Section 4.01, 4.04 and 4.05),
(B) no SPC shall be liable for any indemnity or similar payment obligation under
this Credit Agreement for which a Lender would be liable, and (C) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Credit Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent,

 

66



--------------------------------------------------------------------------------

and as if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Credit Agreement) that, prior to the date that is one year
and one day after the payment in full of all outstanding commercial paper or
other senior debt of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the Requirements of Law
of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
written consent of the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.03,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

Section 11.04 No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power (including, without limitation, any power of
attorney) or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower, the Administrative Agent or any Lender
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Administrative Agent or any Lender would otherwise have. No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or any Lender to any other or
further action in any circumstances without notice or demand.

Section 11.05 Attorney Costs, Expenses, Taxes and Indemnification by Borrower.

(a) The Borrower agrees (i) to pay or reimburse the Administrative Agent,
subject to agreed limitations, for all reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Credit Agreement and the other Credit Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the

 

67



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby, including all reasonable fees and
expenses of legal counsel, and (ii) to pay or reimburse the Administrative Agent
and each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Credit Agreement or the other Credit Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Borrower Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all reasonable fees and
expenses of legal counsel. The foregoing costs and expenses shall include all
search, filing, recording, and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. Other than costs and
expenses payable in connection with the closing of the transactions contemplated
by this Credit Agreement pursuant to Section 11.05(a) (which shall be payable on
the Closing Date unless otherwise agreed by the Administrative Agent), all
amounts due under this Section 11.05 shall be payable within ten Business Days
after demand therefor. The agreements in this Section 11.05 shall survive the
termination of the Commitments and repayment of all other Borrower Obligations.

(b) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Arranger, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including the reasonable fees and expenses of legal counsel)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Commitment,
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of hazardous substances on or from any property
currently or formerly owned or operated by the Borrower, any of its
Subsidiaries, or any environmental claim related in any way to the Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto or
whether any of the foregoing are brought by the Borrower or any of its
Subsidiaries (all the foregoing, collectively, the “Indemnified Liabilities”),
in all cases, whether or not caused by or arising, in whole or in part, out of
the negligence of the Indemnitee; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements arise from the gross negligence or willful misconduct
of such Indemnitee or constitute a violation of law or breach in bad faith of
such Indemnitee’s obligations under this Credit Agreement. Neither the Borrower
nor any Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this Credit
Agreement, nor shall the Borrower, any of its Affiliates or any Indemnitee have
any

 

68



--------------------------------------------------------------------------------

liability for any indirect, punitive, special, incidental or consequential
damages asserted by any party hereto relating to this Credit Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date); provided that this
sentence shall not limit the Borrower’s indemnity obligations to any Indemnitee
in respect of claims made by third parties for any indirect, punitive, special,
incidental or consequential damages relating to this Credit Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith. All amounts due under this Section 11.05 shall be payable within ten
Business Days after demand therefor. The agreements in this Section 11.05 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Borrower Obligations.

Section 11.06 Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
(other than to effect an increase in the Commitment Amount and corresponding
changes to Schedule 1.01(a) in accordance with Section 2.10) unless such
amendment, change, waiver, discharge or termination is in writing and signed by
the Required Lenders and the Borrower; provided that, except as provided in
Section 2.09(b), no such amendment, change, waiver, discharge or termination
shall, without the consent of each Lender directly affected thereby:

(a) extend the Maturity Date;

(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) on the Loans or fees hereunder or specify a method for establishing the
Applicable Margin pursuant to the fourth sentence of the definition;

(c) reduce or waive the principal amount of any Loan or extend the time of
payment thereof;

(d) increase or extend the Commitment of a Lender (it being understood and
agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);

(e) release the Borrower from its obligations or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under (or in
respect of) the Credit Documents;

(f) amend, modify or waive any provision of this Section 11.06 or
Section 2.09(b), 3.08, 3.09, 9.01(a), 11.02, 11.03 or 11.05; or

(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders.

 

69



--------------------------------------------------------------------------------

Notwithstanding the above, (i) no provision of Section 2.09 or
Section 3.04(b) may be amended or modified without the consent of the
Administrative Agent; and (ii) no provision of this Credit Agreement or any
other Credit Document that addresses the rights or obligations of the
Administrative Agent (including, without limitation, Article X) may be amended
or modified without prior written consent of the Administrative Agent.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Borrower
Obligations, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein and (B) the Required Lenders may consent to allow
the Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding.

Section 11.07 Counterparts.

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

Section 11.08 Survival of Indemnification and Representations and Warranties.

(a) Survival of Indemnification. All indemnities set forth herein shall survive
the execution and delivery of this Credit Agreement, the making of the Loans,
the repayment of the Loans and the other Borrower Obligations and the
termination of the Commitments hereunder or termination of the Credit Agreement.

(b) Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Loans, and shall continue in
full force and effect as long as any Commitment remains in effect or any Loan or
any other Borrower Obligation hereunder shall remain unpaid or unsatisfied.

Section 11.09 Governing Law; Venue.

(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York, or
of the United States District Court sitting in New York City, New York, and, by
execution and delivery of this Credit Agreement, the Borrower hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of such courts. The Borrower further
irrevocably

 

70



--------------------------------------------------------------------------------

consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to it at the address for notices pursuant to
Section 11.01, such service to become effective 30 days after such mailing.
Nothing herein shall affect the right of the Administrative Agent or any Lender
to serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against the Borrower in any other
jurisdiction.

(b) The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

Section 11.10 Waiver of Jury Trial; Waiver of Consequential and Punitive
Damages.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Each of the parties to this Credit
Agreement agrees not to assert any claim against any other party to this Credit
Agreement, any of such party’s Affiliates or any of its directors, officers,
employees, attorneys or agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to any of the transactions contemplated herein.

Section 11.11 Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

Section 11.12 Further Assurances.

The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as are necessary to carry out the
intent of this Credit Agreement and the other Credit Documents.

Section 11.13 Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

Section 11.14 Binding Effect; Continuing Agreement.

 

71



--------------------------------------------------------------------------------

(a) This Credit Agreement shall become effective at such time as all of the
conditions set forth in Section 5.01 have been satisfied or waived in the sole
discretion of the Lenders and it shall have been executed by the Borrower, the
Administrative Agent and the Lenders, and thereafter this Credit Agreement shall
be binding upon and inure to the benefit of the Borrower, the Administrative
Agent, the Lenders and their respective successors and assigns.

(b) This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Borrower
Obligations (other than contingent indemnification or expense reimbursement
obligations) have been paid in full and the Commitments have terminated. Upon
termination, the Borrower shall have no further obligations (other than the
indemnification provisions that survive) under the Credit Documents; provided
that should any payment, in whole or in part, of the Borrower Obligations be
rescinded or otherwise required to be restored or returned by the Lenders,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent and any Lender in connection therewith shall be
deemed included as part of the Borrower Obligations.

Section 11.15 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority or self-regulatory body purporting to have jurisdiction over it, such
as the National Association of Insurance Commissioners; (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; (d) to any other party to this Credit Agreement; (e) only to the extent
necessary in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Credit Agreement or the enforcement of
rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.15, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Credit Agreement,
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower, or (iii) any credit insurance provider relating to the Borrower and
its obligations; (g) with the consent of the Borrower; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.15 or (ii) becomes available to the Administrative Agent or any
Lender on a non-confidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Credit Agreement and information about this Credit Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Credit Agreement, the other Credit
Documents, the Commitments and the Loans. For the purposes of this
Section 11.15, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any

 

72



--------------------------------------------------------------------------------

such information that is available to the Administrative Agent or any Lender on
a non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Credit Agreement routinely provided by arrangers
to data service providers, including league table providers, that serve the
lending industry; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified in
writing at the time of delivery as confidential. Any Person required to maintain
the confidentiality of Information as provided in this Section 11.15 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 11.16 Entire Agreement.

THIS WRITTEN CREDIT AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

Section 11.17 USA Patriot Act Notice.

Each Lender subject to the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

Section 11.18 No Adverse Interpretation of Other Agreements.

This Credit Agreement may not be used to interpret another indenture, loan,
security or debt agreement of the Borrower or any Subsidiary thereof. No such
indenture, loan, security or debt agreement may be used to interpret this Credit
Agreement.

Section 11.19 No Fiduciary Duty.

Each of the Administrative Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower. The Borrower agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other similar duty
between the Lenders and the Borrower, its stockholders or its Affiliates. The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Credit Documents are arm’s-length commercial transactions between the Lenders,
on the one hand, and the Borrower, on the other, (ii) in connection therewith
and with the process leading to such transaction each of the Lenders is acting
solely as a principal and not the agent or fiduciary of the Borrower, its
management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising the Borrower on other matters)

 

73



--------------------------------------------------------------------------------

or any other obligation to the Borrower except the obligations expressly set
forth in the Credit Documents and (iv) the Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate. The Borrower further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.

Section 11.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in the Credit Documents or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

  a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

  b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  i) a reduction in full or in part or cancellation of any such liability;

 

  ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Credit
Agreement or any other Credit Document; or

 

  iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank]

 

74



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

 

BAKER HUGHES INCORPORATED By:  

/s/ Kimberly Ross

  Name:   Kimberly Ross   Title:   Senior Vice President and Chief Financial
Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender By:  

/s/ Muhammad Hasan

  Name: Muhammad Hasan   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent and Lender By:  

/s/ Maureen P. Maroney

  Name: Maureen P. Maroney   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Documentation Agent and Lender By:
 

/s/ Kevin Sparks

  Name: Kevin Sparks   Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DNB BANK ASA, NEW YORK BRANCH, as a Documentation Agent By:  

/s/ Caroline Adams

  Name: Caroline Adams   Title: First Vice President By:  

/s/ Kristie Li

  Name: Kristie Li   Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:  

/s/ Caroline Adams

  Name: Caroline Adams   Title: First Vice President By:  

/s/ Kristie Li

  Name: Kristie Li   Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Documentation Agent and Lender By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Documentation Agent and Lender By:  

/s/ Steven Smith

  Name: Steven Smith   Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Documentation Agent and Lender By:
 

/s/ Shannon Cunningham

  Name: Shannon Cunningham   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as a Lender By:  

/s/ Steven Aloupis

  Name:   Steven Aloupis A2388   Title:   Managing Director     Loan
Syndications     Standard Chartered Bank

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP., as a Lender By:  

/s/ James D. Weinstein

  Name: James D. Weinstein   Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as a Lender By:  

/s/ Shahbaz Syed

  Name: Shahbaz Syed   Title: Financing Manager By:  

/s/ Christiane de Billy

  Name: Christiane de Billy   Title: Senior Financing Manager

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Director By:  

/s/ Virginia Cosenza

  Name: Virginia Cosenza   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender By:  

/s/ Brian Crowley

  Name: Brian Crowley   Title: Managing Director By:  

/s/ Cara Younger

  Name: Cara Younger   Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as a Lender By:  

/s/ Penny Neville-Park

  Name: Penny Neville-Park   Title: By:  

/s/ Duncan Nash

  Name: Duncan Nash   Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Ann Rhoads

  Name: Ann Rhoads   Title: Managing Director By:  

/s/ Sriram Chandrasekaran

  Name: Sriram Chandrasekaran   Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ronnie Glenn

  Name: Ronnie Glenn   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

UniCredit Bank AG, New York Branch, as a Lender By:  

/s/ Julien Tizorin

  Name: Julien Tizorin   Title: Director By:  

/s/ Betsy Hudson

  Name: Betsy Hudson   Title: Associate Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Jeffrey

  Name: Patrick Jeffrey   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH, as a Lender By:  

/s/ Xu Chen

  Name: Xu Chen   Title: CEO & President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Keith L. Burson

  Name: Keith L. Burson   Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

NBAD AMERICAS N.V., as a Lender By:  

/s/ William F. Ghazar

  Name:   William F. Ghazar   Title:   Executive Director, Head of Client
Relationships By:  

/s/ Pamela Sigda

  Name:   Pamela Sigda   Title:   Chief Operating Officer & SVP

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT 2.02

FORM OF

NOTICE OF BORROWING

 

TO:    JPMORGAN CHASE BANK, N.A., as Administrative Agent RE:    5-year $2.5
Billion Credit Agreement, dated as of July 13, 2016, among Baker Hughes
Incorporated, a Delaware corporation (the “Borrower”), the Lenders and Agents
identified therein, and JPMorgan Chase Bank, N.A. as Administrative Agent (the
“Administrative Agent”) (as amended or otherwise modified from time to time, the
“Credit Agreement”) DATE:                                     , 20        

 

1.        This Notice of Borrowing is made pursuant to the terms of Section 2.02
of the Credit Agreement. All capitalized terms used herein unless otherwise
defined shall have the meanings set forth in the Credit Agreement. 2.    Please
be advised that the Borrower is requesting Loans in the amount of $            
to be funded on                         , 20         at the interest rate option
set forth in paragraph 3 below. 3.    The interest rate option applicable to the
requested Loans shall be:    a.                    the Adjusted Base Rate    b.
                   the Adjusted Eurodollar Rate for an Interest Period of:     

                 one month

    

                 two months

    

                 three months

    

                 six months

4.    Unless notification to the contrary is received by the Administrative
Agent prior to the date on which funds are to be advanced, as of the date on
which Loans are to be advanced, all representations and warranties of the
Borrower contained in the Credit Agreement and in the other Credit Documents,
other than Section 6.08 of the Credit Agreement, will be true and correct in all
material respects. 5.    Unless notification to the contrary is received by the
Administrative Agent prior to the date on which funds are to be advanced, as of
the date on which funds are to be advanced, no Default or Event of Default will
have occurred and be continuing or will be caused by this Notice of Borrowing.



--------------------------------------------------------------------------------

6.    Subsequent to the funding of the requested Loans, the aggregate amount of
Loans outstanding will be $             which is less than or equal to the
Committed Amount.

The Borrower has caused this Notice of Borrowing to be executed and delivered
and the certification and warranties contained herein to be made as of the date
first above written.

 

BAKER HUGHES INCORPORATED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2.04

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

TO:    JPMORGAN CHASE BANK, N.A., as Administrative Agent RE:    5-Year $2.5
Billion Credit Agreement, dated as of July 13, 2016, among Baker Hughes
Incorporated, a Delaware corporation (the “Borrower”), the Lenders and Agents
identified therein, and JPMorgan Chase Bank, N.A. as Administrative Agent (the
“Administrative Agent”) (as amended or otherwise modified from time to time, the
“Credit Agreement”) DATE:                            , 20        

 

1.      This Notice of Continuation/Conversion is made pursuant to the terms of
Section 2.04 of the Credit Agreement. All capitalized terms used herein unless
otherwise defined shall have the meanings set forth in the Credit Agreement. 2.
     Please be advised that the Borrower is requesting that the outstanding
Loan, in the amount of $            , currently accruing interest at
                        , and scheduled to mature on                 ,
20        , be continued or converted at the interest rate option set forth in
paragraph 3 below. 3.      The interest rate option applicable to the
continuation or conversion of the Loan shall be:      a.              the Base
Rate      b.              the Adjusted Eurodollar Rate for an Interest Period
of:     

             one month

    

             two months

    

             three months

    

             six months

The Borrower has caused this Notice of Continuation/Conversion to be executed
and delivered and the certification and warranties contained herein to be made
as of the date first above written.

 

BAKER HUGHES INCORPORATED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2.06

FORM OF NOTE

                    , 20        

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                         or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain 5-Year $2.5 Billion Credit Agreement, dated as of
July 13, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Agents
and the Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent.

The Borrower unconditionally promises to pay interest on the unpaid principal
amount of each Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.

 

BAKER HUGHES INCORPORATED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2.10(a)

FORM OF INCREASED FACILITY ACTIVATION NOTICE

 

To:    JPMORGAN CHASE BANK, N.A., as Administrative Agent RE:    5-Year $2.5
Billion Credit Agreement, dated as of July 13, 2016, among Baker Hughes
Incorporated, a Delaware corporation (the “Borrower”), the Lenders and Agents
identified therein, and JPMorgan Chase Bank, N.A. as Administrative Agent (the
“Administrative Agent”) (as amended or otherwise modified from time to time, the
“Credit Agreement”) (All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE:   
                        , 20        

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each of the Lenders or New Lenders party hereto
hereby notify you that:

 

1.      Each Lender party hereto agrees to increase the amount of its
Commitment, effective as of the open of business on the Increased Facility
Closing Date, by the amount set forth opposite such Lender’s name on the
signature pages hereof under the caption “New Commitment Amount”, with such
Lender’s resulting aggregate Commitment, effective as of such time, set forth
under the caption “Resulting Commitment Amount”. 2.    Each proposed New Lender
party hereto proposes to become a Lender, effective as of the open of business
on the Increased Facility Closing Date, and agrees to make a Commitment,
effective as of the open of business on the Increased Facility Closing Date, in
the amount set forth opposite such New Lender’s name on the signature pages
hereof under the caption “New Commitment Amount”, with such New Lender’s
resulting aggregate Commitment, effective as of such time, set forth under the
caption “Resulting Commitment Amount”. 3.    The Increased Facility Closing Date
is                                  .

 

BAKER HUGHES INCORPORATED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

New Commitment Amount   [NAME OF [NEW] LENDER] $[                            ]  
By:   

 

     Name: Resulting Commitment Amount      Title:
$[                            ]      New Commitment Amount   [NAME OF [NEW]
LENDER] $[                            ]   By:   

 

     Name: Resulting Commitment Amount      Title:
$[                            ]     

 

CONSENTED TO:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2.10(b)

FORM OF NEW LENDER SUPPLEMENT

SUPPLEMENT, dated as of                  ,   20        , delivered pursuant to
Section 2.10(b) of the 5-Year $2.5 Billion Credit Agreement, dated as of
July 13, 2016, among Baker Hughes Incorporated, a Delaware corporation (the
“Borrower”), the Lenders and Agents identified therein, and JPMorgan Chase Bank,
N.A. as Administrative Agent (the “Administrative Agent”) (as amended or
otherwise modified from time to time, the “Credit Agreement”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section 2.10(b) thereof that, in
connection with the delivery of an Increased Facility Activation Notice,
effective as of the open of business on the related Increased Facility Closing
Date, any bank, financial institution or other entity may become a party to the
Credit Agreement with the consent of the Borrower and the Administrative Agent
(which consent shall not be unreasonably withheld) by executing and delivering
to the Borrower and the Administrative Agent a supplement to the Credit
Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned is a party to that certain Increased Facility
Activation Notice, dated as of                     , 20        and specifying an
Increased Facility Closing Date of                     , 20         and, in
connection therewith, now desires, effective as of the open of business on the
Increased Facility Closing Date, to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees, effective as of the open of business on the Increased
Facility Closing Date, to be bound by the provisions of the Credit Agreement,
and agrees that it shall, effective as of the open of business on the Increased
Facility Closing Date, become a Lender for all purposes of the Credit Agreement
to the same extent as if originally a party thereto, with a Commitment of
$            .

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements most recently
delivered pursuant to Section 7.01 and (b) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it has made and will,
independently and without reliance upon the Administrative Agent or any other
Lender and



--------------------------------------------------------------------------------

based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that, effective as of the open of business on the Increased Facility Closing
Date, it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender including,
without limitation, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 4.01(f) of the Credit
Agreement.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

 

(Address)

 

(Attention)

 

(Telecopy)

 

(Telephone)

[Remainder of page left blank intentionally.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[NEW LENDER] By:  

 

  Name:   Title:

BAKER HUGHES INCORPORATED,

as Borrower

By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 7.01(c)

FORM OF OFFICER’S CERTIFICATE

 

TO:    JPMORGAN CHASE BANK, N.A., as Administrative Agent RE:    5-Year $2.5
Billion Credit Agreement, dated as of July 13, 2016, among Baker Hughes
Incorporated, a Delaware corporation (the “Borrower”), the Lenders and Agents
identified therein, and JPMorgan Chase Bank, N.A. as Administrative Agent (the
“Administrative Agent”) (as amended or otherwise modified from time to time, the
“Credit Agreement”) DATE:                            , 20        

Pursuant to the terms of the Credit Agreement, I,
                                        , the
                                     of the Borrower, hereby certify as follows
(all capitalized terms used below shall have the meanings set forth in the
Credit Agreement):

a. No Default or Event of Default exists under the Credit Agreement as of the
last day of the fiscal [quarter] [year] referenced in paragraph a. above, except
as indicated on a separate page attached hereto, which also sets forth an
explanation of the action taken or proposed to be taken by the Borrower with
respect thereto.

b. The quarterly/annual financial statements for the fiscal period cited above,
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries and have been prepared in accordance with GAAP (in the case
of any quarterly financial statements, subject to changes resulting from normal
year-end audit adjustments).

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of this
         day of                     , 20    .

 

By:  

 

  Name: [NAME]   Title: [TITLE]



--------------------------------------------------------------------------------

EXHIBIT 11.03(b)

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit and
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:                                                                 
2.    Assignee:   

                                                             

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.    Borrower:    Baker Hughes Incorporated 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    5-Year $2.5 Billion Credit Agreement, dated
as of July 13, 2016, among Baker Hughes Incorporated, a Delaware corporation
(the “Borrower”), the Lenders and Agents

 

1 

Select as applicable.



--------------------------------------------------------------------------------

      identified therein, and JPMorgan Chase Bank, N.A. as Administrative Agent
(the “Administrative Agent”) (as amended or otherwise modified from time to
time, the “Credit Agreement”) 6.    Assigned Interest:   

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders*      Amount of
Commitment/Loans
Assigned*      Percentage Assigned
of
Commitment/Loans  

Revolving Facility

   $                                                     $
                                                               % 

 

[7.    Trade Date:                                                 ,
20        ]2

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title: By:   Name:   Title:  

 

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title: Consented to (if applicable): BAKER HUGHES INCORPORATED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a “foreign
corporation, partnership or trust” within the meaning of the Code, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

Schedule 1.01(a)

COMMITMENTS AND PRO RATA SHARES

 

Lender    Pro-Rata Share     Commitment  

JPMorgan Chase Bank, N.A.

     7.60 %    $ 190,000,000   

Citigroup Global Markets Inc.

     7.60 %      190,000,000   

The Bank of Tokyo-Mitsubisi UFJ, LTD.

     7.60 %      190,000,000   

DNB Capital LLC

     7.60 %      190,000,000   

Goldman Sachs Bank USA

     7.60 %      190,000,000   

HSBC Bank USA, N.A

     7.60 %      190,000,000   

Wells Fargo Bank, N.A.

     7.60 %      190,000,000      

 

 

   

 

 

 

Barclays Bank PLC

     5.28 %      132,000,000   

Deutsche Bank AG New York Branch

     5.28 %      132,000,000   

Standard Chartered Bank

     5.28 %      132,000,000   

Sumitomo Mitsui Banking Corporation

     5.28 %      132,000,000   

U.S. Bank National Association

     5.28 %      132,000,000   

BNP Paribas

     5.00 %      125,000,000      

 

 

   

 

 

 

Banco Bilboa Vizcaya Argentaria, S.A., New York Branch

     2.28 %      57,000,000   

Bank of China, New York Branch

     2.28 %      57,000,000   

NBAD Americas N.V.

     2.28 %      57,000,000   

Skandinaviska Enskilda Banken AB (publ)

     2.28 %      57,000,000   

Unicredit Bank AG, New York Branch

     2.28 %      57,000,000   

Export Development Canada

     2.00 %      50,000,000   

The Northern Trust Company

     2.00 %      50,000,000      

 

 

   

 

 

 

Total

     $ 2,500,000,000      

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01(b)

SIGNIFICANT SUBSIDIARIES

Baker Hughes (Nederland) B.V.

Baker Hughes EHHC, Inc.

Baker Hughes EHO Ltd.

Baker Hughes Holdings 3 S.à r.l.

Baker Hughes Holdings 4 S.à r.l.

Baker Hughes Holdings 5 S.à r.l.

Baker Hughes Holdings I B.V.

Baker Hughes Holdings II B.V.

Baker Hughes International Branches, Inc.

Baker Hughes International Coöperatief U.A.

Baker Hughes International Financing S.à r.l.

Baker Hughes International Holding Company

Baker Hughes International Holdings S.à r.l.

Baker Hughes International Partners Holdings SCS

Baker Hughes International Partners S.à r.l.

Baker Hughes Limited

Baker Hughes Luxembourg Holdings S.C.A.

Baker Hughes Nederland Holdings B.V.

Baker Hughes Oilfield Operations, Inc.

BJ Services International S.à r.l.

BJS Holdings 2 S.à r.l.

Western Atlas, Inc.



--------------------------------------------------------------------------------

Schedule 8.06

SUBSIDIARY INDEBTEDNESS

 

     As of March 31, 2016        (Thousands $)  

Western Atlas Inc

     400,000   

Baker Hughes Russia Operations Inc (Russia)

     37,279   

Baker Hughes JSC (Russia)

     363   

Baker Hughes BV (Russia)

     17,669   

LLC Orenburgneftegeofizika (Russia)

     7   

LLC Oilpump Services (Russia)

     1,519   

LLC BJ Samotlor Svc Vosto (Russia)

     3   

Tyumen Plant of Oilfield Eq (Russia)

     1,898   

Baker Hughes Process (Russia)

     36   

Baker Hughes dos Brasil (Brazil)

     33,859   

BJ Services do Brasil ( Brazil)

     23,536   

Baker Hughes Services International (Ecuador)

     4,000   

Baker Hughes Vzla (Venezuela)

     148   

PT Baker Hughes Indonesia (Indonesia)

     14,352   

Subtotal

     534,669   

Contingent Obligations of Indebtedness

     0   

Total

     534,669   